         Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 1 of 68



 1   COHELAN KHOURY & SINGER
     Michael D. Singer (SBN 115301)
 2   Diana M. Khoury (SBN 128643)
     Jeff Geraci (SBN 151519)
 3   605 C Street, Suite 200
     San Diego, California 92101
 4   Phone: (619) 595-3001 / Fax: (619) 595-3000

 5   LAW OFFICES OF OLIVIA SANDERS
     Olivia Sanders (SBN 208266)
 6   3415 South Sepulveda Boulevard, Suite 660
     Los Angeles, CA 90034
 7   Phone: (310) 641-9001 / Fax: (310) 641-9007

 8   LAW OFFICE OF CATHERINE STARR
     Catherine Starr (SBN 183382)
 9   5770 East Appaloosa Avenue
     Clovis, CA 93619
10   Phone: (310) 972-9291

11   Attorneys for Plaintiffs and the Putative Class

12   [Additional Class Counsel, next page]

13                                  UNITED STATES DISTRICT COURT

14                          FOR THE EASTERN DISTRICT OF CALIFORNIA

15    JEANNETTE COOKS, an individual; and     )        CASE NO. 2:16-CV-01160-KJM-AC
      ALWENA FRAZIER, an individual; for      )        CASE NO. 2:16-CV-02113-KJM-AC
16    themselves and on behalf of all others  )        [Consolidated on August 8, 2018]
      similarly situated                      )
17                                            )
                    Plaintiffs,               )        CLASS ACTION
18                                            )
              v.                              )        DECLARATION OF MICHAEL D.
19                                            )
      TNG GP, a Delaware General Partnership; )        SINGER IN SUPPORT OF MOTION FOR
20    THE NEWS GROUP, INC., a Delaware        )        ORDER GRANTING PRELIMINARY
      Corporation; SELECT MEDIA SERVICES, )            APPROVAL OF CLASS ACTION
21    L.L.C., a Delaware Limited Liability    )        SETTLEMENT, APPROVAL OF CLASS
      Company, and, DOES 1 through 10,        )        NOTICE, AND SETTING OF FINAL
22    inclusive,                              )        APPROVAL HEARING
                                              )
23                  Defendants                )        Date:         December 20, 2019
                                              )        Time:         10:00 a.m.
24                                            )        Dept:         Courtroom 3, 15th Floor
                                              )        Judge:        Hon. Kimberly J. Mueller
25                                            )
                                              )        Action Filed: April 14, 2016
26                                            )        Trial date:   None set
                                              )
27                                            )
28
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 2 of 68


     GAINES & GAINES, APLC
 1   Daniel F. Gaines, (SBN 251488)
     Alex P. Katofsky (SBN 202754)
 2   Miriam L. Schimmel (SBN 185089)
     27200 Agoura Road, Suite 101
 3   Calabasas, CA 91301
     Phone: (818) 703-8985 / Fax: (818)703-8984
 4
     Attorneys for Plaintiffs and the Putative Class
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
         Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 3 of 68



 1        I, Michael D. Singer, declare as follows:

 2        1.      I am Managing Partner with the law firm of Cohelan Khoury & Singer, counsel of

 3   record for Plaintiff. I have been an attorney on this case since its inception. The following facts are

 4   within my personal knowledge and if called to testify I could and would competently testify to them.

 5        2.      I am a 1984 Hastings graduate, admitted to the California State Bar in 1984 and the

 6   Colorado State Bar in 2001. I have been admitted to practice before the following courts: U.S.

 7   Supreme Court; Ninth Circuit Court of Appeals; Southern, Central, Northern, and Eastern Districts of

 8   California; and all California State Courts.

 9        3.      In 1981, Timothy D. Cohelan and Isam C. Khoury formed Cohelan & Khoury, a

10   Partnership of Professional Law Corporations, and within a few years began to focus on class actions.

11   I joined Cohelan & Khoury in 2000 and was named partner in 2003. In 2009, Cohelan & Khoury

12   became Cohelan Khoury & Singer. Our firm represents plaintiffs in complex, class and representative

13   action litigation, including wage and hour, labor and employment, antitrust, consumer protection,

14   construction defect and other public interest class and representative actions. Attached as Exhibit B

15   is a true and correct copy of our firm’s Resume.

16        4.      Cohelan Khoury & Singer has been certified by the State Bar of California to provide

17   the Mandatory Continuing Legal Education activity entitled “Litigating California Class Actions” and

18   has conducted MCLE certified seminars on this topic. Senior Partner, Timothy D. Cohelan, is the

19   author of Cohelan on California Class Actions (1997-2019), part of Thomson Reuters Expert Series

20   updated annually. I am a contributing author on the CEB publication California Wage and Hour Law:

21   Compliance and Litigation (2010-2019, updated annually), in which I wrote the opening chapter

22   overview on California Wage and Hour laws, including the public policy underpinnings for those

23   laws, and the PAGA Claim chapter. I have served as a columnist for the California State Bar,

24   Litigation Section on wage and hour litigation and contributed articles on wage and hour and class

25   action issues through the years to numerous California publications. I typically lecture several times

26   per year for continuing education courses on wage and hour and class action issues at events in San

27   Diego, Orange County, Los Angeles, and San Francisco. For over twelve years, I served as wage and

28   hour amicus co-chair and liaison for the California Employment Lawyers Association, drafting,
                                                   -1-
              Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                    Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 4 of 68



 1   reviewing, and coordinating amicus filings on wage and hour issues in the California Supreme Court

 2   and Courts of Appeal. I have been engaged in the practice of labor and employment law since 2000,

 3   handling well over 200 wage and hour class actions and several individual labor cases, and has

 4   litigated several types of employment actions, including complex ERISA employee welfare benefit

 5   plan cases, as well as wage and hour class actions before Federal and State Courts in California. In

 6   2014, I tried a wage and hour class action involving claims for illegally deducted wages and

 7   unreimbursed expenses in the matter of Dilts v Penske Logistics LLC, Inc. I successfully appealed the

 8   trial court ruling in Dilts finding state laws preempted by the FAAAA for truck drivers. I have

 9   participated in over 50 appellate cases and argued writs and appeals before several California District

10   Courts of Appeal, arguing for plaintiffs on rehearing in Brinker International Inc. v. Superior Court

11   before the Fourth District Court of Appeal, as well as federal appeals in the Second, Third, and Ninth

12   Circuit Courts of Appeals. In addition, I have drafted numerous appellate briefs as the appellant,

13   respondent, or amicus curiae in employment class and individual actions. As co-Class Counsel in

14   Brinker Restaurant Corp. v. Superior Court [formerly reported at (2008)165 Cal.App.4th 25], I

15   argued before the Fourth District Court of Appeal in May 2008 on transfer from the California

16   Supreme Court, and co-authored the successful Petition for Review. My firm has successfully tried

17   class cases, obtained appellate reversals of class certification denials (Hicks v. Kaufman and Broad,

18   (2001) 89 Cal.App.4th 908), and certified multiple wage and hour class.

19        5.      As a part of our overall firm philosophy lawyers perform community service and pro

20   bono work. Firm volunteer work includes service through the Legal Aid at Work, San Diego

21   Volunteer Lawyer Program, the San Diego County Bar Foundation and Consumer Attorneys of San

22   Diego. I have served on the Legal Aid at Work Board of Directors since 2011. Mr. Cohelan served as

23   the Chair of the San Diego Volunteer Lawyers Program from 2015-2018, and currently sits on the

24   Board as past Chair. He completed 24 years of volunteer judicial service as a Judge Pro Tem of the

25   San Diego Superior Court. Since admission to the California Bar, Partner Diana M. Khoury has been

26   a member of the San Diego County Bar Association, Consumer Attorneys of San Diego, Consumer

27   Attorneys of California, and American Association for Justice serving on numerous committees

28   through the years for these organizations. For six years from 2010 through 2015, Ms. Khoury served
                                                       -2-
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                       Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 5 of 68



 1   on the Board of Directors for Consumer Attorneys of San Diego. Since 2013, Ms. Khoury has served

 2   on the Board of Directors for the San Diego County Bar Foundation, the 501(c)(3) charitable arm of

 3   the San Diego County Bar Association. Our firm’s recent pro bono victories include a settlement

 4   prohibiting the City of San Diego from targeting homeless people for illegal lodging tickets under

 5   Penal Code Section 467(j). (Spencer v. City of San Diego, USDC Case No 04CV-2314 BEN

 6   (WMC).) The Spencer settlement had the effect of increasing the number of available shelter beds in

 7   the City of San Diego.

 8        6.      Cohelan Khoury & Singer has been appointed certified Class Counsel in the following

 9   contested proceedings: Aguilar v. Atlantic Richfield, et al., San Diego Superior Court Case No.

10   00700810; Andino v. Kaiser Foundation Hospitals, Alameda Superior Court Case No. RG11580548;

11   Arellano, et al. v. Container Connection of Southern California, Inc., Los Angeles Superior Court

12   Case No. BC500675; BANK OF AMERICA WAGE AND HOUR EMPLOYMENT PRACTICES

13   LITIGATION, United States District Court, District of Kansas MDL Case No. 2138 (FLSA Condition

14   Certification); Czuchaj v. Conair Corporation, United States District Court, Southern District of

15   California Case No. 13CV1901; Dilts, et al. v. Penske Logistics, L.L.C., et al., United States District

16   Court, Southern District of California Case No. 08CV0318; Englert, et al. v. AT&T Wireless Services,

17   Inc., et al., Circuit Court of the Second Circuit, State of Hawaii Case No. 02-1-0074; Evans v.

18   Washington Mutual Bank, Orange County Superior Court Case No. 02CC15415; Filion v. Ethan

19   Allen Retail Inc., United States District Court, Southern District of California Case No. 05CV2340;

20   Gerard v. Les Schwab Tire Centers of California, Inc., Sacramento Superior Court Case No. 2007-

21   30000003; Grana, et al. v. PICO Enterprises, Inc. dba Phyle Inventory Control Specialist and PICS

22   L.A.S.C. Case No. BC472891; Gutierrez v. Save Mart Supermarkets San Mateo Superior Case No.

23   CIV530955; Wilcox v Albertsons, San Diego Superior Court Case No. GIC833922; Gonzalez, et al. v.

24   Freedom Communications, Inc. d/b/a The Orange County Register, Orange County Superior Court

25   Case No. 03CC08756; Graham, et al. v. Overland Solutions, Inc., United States District Court,

26   Southern District of California Case No. 10CV0672 (FLSA Conditional Certification); Hicks v.

27   Kaufman and Broad Home Corp., Los Angeles Superior Court Case No. B198414; Hohnbaum, et al.

28   v. Brinker Restaurant Corporation, et al., San Diego Superior Court Case No. GIC834348; KEMP, et
                                                      -3-
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
         Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 6 of 68



 1   al. v. CSEA, et al., Circuit Court of the First Circuit, State of Hawaii Case No. 98-3815-08; LIBERTY

 2   MUTUAL OVERTIME CASES, Los Angeles Superior Court Case No. JCCP 4234; Mitchell, et al. v.

 3   Acosta, Inc., dba Acosta Sales and Marketing Company, United States District Court, Central District

 4   of California Case No.11CV07196 (FLSA Conditional Certification); Santana v. Rady Children’s

 5   Hospital-San Diego, San Diego Superior Court Case No. 37-2014-00022411; Schaffer v. Rady

 6   Children’s Hospital-San Diego, San Diego Superior Court Case No. 337-2015-00022978; Schneider,

 7   et al. v. Catholic Healthcare West, San Francisco Superior Court Case No. CGC-10-506243; Salucci

 8   v. Amada Senior Care, Inc., Orange County Superior Court Case No. 37-2015-00778081; Smith v.

 9   California Pizza Kitchen, San Diego Superior Court Case No. 37-2008-00083992; STEROID

10   HORMONE PRODUCT CASES, Los Angeles Superior Court Case No. JCCP 4363; Stevenson

11   Aibangbee v. Victoria Apartments, et al., Los Angeles County Superior Court Case No. BC299498;

12   Swift v. Liebert Corp., Orange County Superior Court Case No. 00CC04588; Sylvia, et al. v. Wells

13   Fargo Home Mortgage, Inc., Orange County Superior Co Case No. 03CC05747; Vaquero v. Ashley

14   Furniture Industries, Inc., et al., United States District Court, Central District of California Case No.

15   12CV8590; Vaquero v. Stoneledge Furniture LLC, Los Angeles Superior Court Case No. BC522676;

16   Vazquez v. Kraft Heinz Foods Company, Unites States District Court, Southern District of California

17   Case No. 16-CV-02749; Watson v. Raytheon Company, United States District Court, Southern

18   District of California Case No. 1OCV0634; and Weigele v. FedEx Ground Package System, Inc.,

19   United States District Court, Southern District of California Case No. 06CV1330, among others, as

20   well as being appointed Class Counsel in connection with well over 1,750 class action settlements.

21        7.      As Class Counsel, Cohelan Khoury & Singer has actively commenced, prosecuted and

22   concluded numerous state and federal class actions. Since 2016, Cohelan Khoury & Singer has

23   played a central role in the resolution of the following class action cases which have received final

24   court approval: (a) Arellano, et al. v. Container Connection of Southern California, Inc., Los Angeles

25   Superior Court, Case No. BC500675, Hon. Anne I. Jones; (b) Castro v. Home Depot U.S.A., Inc., Los

26   Angeles County Superior Court, Case No. BC577885, Hon. Elihu M. Berle; (c) Czuchaj v. Conair

27   Corporation, United States District Court, Southern District of California, Case No. 13-CV-1901

28   BEN, Hon. Roger T. Benitez; (d) Gardiner v. TSYS, United States District Court, Central District of
                                                   -4-
              Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                    Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 7 of 68



 1   California, Case No. 18-cv-00415, Hon. David O. Carter; (e) Grana v. PICO Enterprises, Inc., Los

 2   Angeles County Superior Court, Case No. BC472891, Hon. Stephanie M. Bowick; (f) Gutierrez v.

 3   Save Mart Supermarkets, San Mateo County Superior Court, Case No. CIV530955, Hon. Marie S.

 4   Weiner; (g) Hernandez v. Workforce Enterprises WFE, Inc., Los Angeles County Superior Court

 5   Case No. BC590913, Hon. Elihu M. Berle; (h) Hicks v. Poway Academy of Hair Design, Inc., San

 6   Diego County Superior Court, Case No. 2014-00026517, Hon. Ronald L. Styn; (i) Klein v. Loomis

 7   Armored US, LLC, San Bernardino County Superior Court, Case No. CIVDS1704547, Hon. David

 8   Cohn; (j) Laureano v. The Art of Shaving, Los Angeles Superior Court, Case No. BC550093, Hon.

 9   Amy D. Hogue; (k) Magdaleno v. Shelly Automotive, LLC, Orange County Superior Court Case No.

10   2013-0043958, Hon. Kim. G. Dunning; (l) McGrath, et al. v. Wyndham Resort Development

11   Corporation, et al., United States District Court, Southern District of California, Case. No. 15-CV-

12   1631 JM, Hon. Jeffrey T. Miller; (m) Mena v. Wolfgang Puck Catering, Los Angeles County

13   Superior Court Case No. BC582743, Hon. John Shepard Wiley, Jr.; (n) Morales v. The Los Angeles

14   Country Club, Los Angeles Superior Court, Case No. BC566493, Hon. William F. Highberger; (o)

15   Nijmeh v. Bon Appetit Management Company, Inc., Santa Clara County Superior Court, Case No.

16   16CV294127, Hon. Thomas E. Kuhnle; (p) Plascencia v. Aramark Services, Inc., Santa Clara County

17   Superior Court, Case No. 2015-1-CV-288310, Hon. Brian C. Walsh; (q) Plimpton v. Gordon

18   Trucking, Inc., San Bernardino County Superior Court, Case No. CIV-DS-1511918, Hon. Donald

19   Alvarez; (r) Raya v. Amazon, United States District Court, Northern District of California, Case No.

20   15-CV-02005 MMC, Hon. Maxine M. Chesney; (s) Rivas v. ESA Management, United States District

21   Court, Central District of California, Case No. 14-CV-5767, Hon. Dale S. Fischer; (t) Rodriguez v

22   Healthcare Partner Medical Group, Inc., Los Angeles Superior Court, Case No. BC541313, Hon.

23   Kenneth Freeman; (u) Ryan v. Dignity Health, Sacramento County Superior Court Case No. 2013-

24   00147371, Honorable Alan G. Perkins; (v) Santana v. Rady Children’s Hospital-San Diego, San

25   Diego Superior Court Case No. 37-2014-00022411, Hon. Joel R. Wohlfeil; (w) Schaffer v. Rady

26   Children’s Hospital-San Diego, San Diego Superior Court Case No. 337-2015-00022978; Hon. Joel

27   R. Wohlfeil; (x) Schneider v. Catholic Healthcare West, San Francisco Superior Court, Case No.

28   CGC-10-506243, Hon. Angela Bradstreet; (y) Schwartz v Bank of the West, San Francisco Superior
                                                  -5-
             Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                   Case No. 2:16-CV-01160-KJM-AC
         Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 8 of 68



 1   Court, Case No. CGC-14-538955, Hon. Harold E. Kahn; (z) Syed v. M.I. Swaco, United States

 2   District Court, Eastern District of California, Case No. 12-CV-01718 DAD, Hon. Dale A. Drozd; (aa)

 3   Vaquero, et al. v. Stoneledge Furniture, LLC, Los Angeles Superior Court Case No. BC522676, Hon.

 4   Elihu M. Berle; (bb) Walsh v. Cedars-Sinai Medical Center, Los Angeles County Superior Court

 5   Case No. BC487290, Hon. William F. Highberger; among others.

 6        8.      We are experienced and qualified to evaluate Class claims and viability of the defenses.

 7   That experience and those qualifications allowed our firm to assist in achieving an efficient resolution

 8   of the claims in this matter.

 9                        LITIGATION, INVESTIGATION, AND MEDIATION

10        9.      Plaintiffs’ counsel conducted a lengthy and thorough investigation into the merits of

11   Plaintiffs’ claims and Defendants’ asserted defenses before entering the Settlement Agreement. The

12   Parties made initial and supplemental FRCP Rule 26 disclosures. During multiple rounds of

13   discovery Defendant produced nearly 3,000 pages of documents, including Plaintiffs’ personnel files,

14   handbooks, training materials and videos, compensation and reimbursement policies, payroll records

15   and wage statements, lists of supervisors, employees, and customers, and emails. Defendants

16   provided electronic data for class members, including dates worked, customers serviced, and time

17   spent at each location.

18        10.     Plaintiffs obtained class contact information and employees provided Plaintiffs’ counsel

19   with information about their work experiences. All documents and discovery responses were

20   reviewed and summarized. The Parties met and conferred extensively, by phone and email, and

21   further information and documents were obtained, and explanations provided for previously produced

22   documents.

23        11.     In addition to written discovery and document production, on January 31, 2019,

24   Plaintiffs’ counsel took a day-long Rule 30(b)(6) deposition of Select Media Services, through

25   Garrett Hamlin, Regional Vice President.

26        12.     Merchandising for TNG is flexible, part-time work. Class members do not generally

27   have a set time to arrive at a store, rather a store is visited a certain number of times per week or

28
                                                    -6-
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
         Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 9 of 68



 1   month based on a contract between TNG and the store. Merchandisers are not expected to remain in a

 2   store for a particular amount of time.

 3        13.       Based on TNG data analyzed by Plaintiffs’ consultants, on average, Class members

 4   earned $10.37 per hour, worked about three shifts of about four hours per shift each week and

 5   serviced an average of 2.4 stores per shift during the Class Period.

 6        14.       Class members drove their own cars from store-to-store to provide merchandising

 7   services to TNG’s retail clients. Merchandisers clocked-in by phone when arriving at a store, later an

 8   “app,” stocked and organized products, and when a store was complete, they clocked-out, clocked-in

 9   to “Drive Time,” drove to the next store, clocked-out of “Drive Time” and clocked-in, and repeated

10   the process.

11        15.       Class members were required to have access to a computer, internet, and email to

12   communicate with supervisors and a smart phone to take and upload photos. Class members needed

13   these tools to perform “administrative” work such as reviewing emails, printing paperwork,

14   completing surveys, training, and communicating with supervisors.

15        16.       In addition to hourly wages, TNG automatically paid a “flat rate” of one to two minutes

16   per assigned store each week for administrative work, in the event a Merchandiser performed those

17   duties when not clocked-in.

18        17.       In preparation for mediation Defendants provided over 2.5 million lines of class member

19   time and pay data from the start of the Class Period through February 14, 2017. Plaintiffs’ consultants

20   formatted and analyzed multiple datasets, and prepared a damage model.

21        18.       On March 28, 2017, the Parties attended a full day mediation with Lisa Klerman, Esq.

22   an experienced neutral, but were unable to resolve the case. The Parties, through Ms. Klerman,

23   continued exchanging several demands and offers over the next seven months, but finally agreed it

24   was necessary to litigate further.

25        19.       On May 30, 2019, after serving written discovery, authenticating documents produced

26   for mediation, obtaining additional documents and data, and preparing a new damage model, the

27   Parties attended mediation with Louis M. Marlin, Esq. a well-regarded wage and hour mediator with

28
                                                    -7-
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 10 of 68



 1   JAMS. The Parties did not reach agreement by days end, but Mr. Marlin continued working and on

 2   June 6, 2019, a mediator’s proposal was accepted.

 3        20.     The Parties then negotiated the detailed terms contained in the Settlement Agreement.

 4   Although an agreement in principle was reached in June, the Settlement Agreement was not fully

 5   completed until October. These negotiations were prolonged and intense and, at all times at arm’s

 6   length. Attached as Exhibit A is the Joint Stipulation of Class Action and PAGA Settlement,

 7   (“Settlement Agreement”).

 8                                                 SETTLEMENT

 9        21.     The Parties agreed, subject to Court approval, the Actions may be settled for the

10   Maximum Settlement Amount of $3,750,000 (“MSA”), no part of which may revert to TNG under

11   any circumstances. The MSA includes: (a) attorneys’ fees up to $1,250,000 (one-third of the MSA) to

12   compensate Plaintiffs’ Counsel for work performed and all work remaining to be performed in

13   documenting and administrating the Settlement and securing final Court approval; (b) Class

14   Counsel’s litigation expenses estimated at $56,000; (c) Class Representative Service Payments of

15   $7,500 each to the three Plaintiffs in consideration of their initiation and prosecution of the Actions,

16   representation of the Class, work performed, and risks undertaken for payment of costs in the event

17   the case had not concluded successfully, benefits conferred on absent class members, and general

18   releases of all claims; (d) administration fees to CPT estimated at $36,500; (e) employer payroll taxes

19   estimated at $37,560; and, (f) payment to the California Labor and Workplace Development Agency

20   of $37,500 (75% of $50,000) for PAGA civil penalties.

21        22.     Plaintiffs seek preliminary approval of a non-reversionary, wage and hour class action

22   and Private Attorneys’ General Act Settlement of $3,750,000 with Defendants TNG, GP, The News

23   Group, Inc., and Select Media Services, L.L.C., (collectively “TNG”) on behalf of the 4,347 current

24   and former hourly non-exempt employees who worked for TNG as Merchandisers in California at

25   any time from April 12, 2012 through October 3, 2019 (“Putative Class Members”).

26        23.     After all Court-approved deductions from the MSA, the remaining Net Settlement

27   Amount (“NSA”) estimated at $2,309,940 will be distributed to Participating Class members based

28   on the number of shifts each worked, divided by seven (“Compensable Workweeks”) in relation to
                                                   -8-
               Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                     Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 11 of 68



 1   the Class’ total Compensable Workweeks. An average of $531 per Class member is available for

 2   distribution ($2,309,940/4,347 class members); an estimated average $16.18 per Compensable

 3   Workweek, ($2,309,940/142,766 Compensable Workweeks).

 4        24.     Class member’s number of shifts is readily available from TNG’s records, and the

 5   Administrator can apply the formula in a fair and transparent manner. This method allocates the funds

 6   based on amount of time worked and represents the fairest method of distribution and does not grant

 7   preferential treatment to any Class members.

 8        25.     Following Final Approval and the Effective Date of Settlement, each Class member not

 9   requesting exclusion will be mailed their share of the NSA, without the need to submit a claim form.

10        26.     The Settlement is non-reversionary which assures the entire NSA will be distributed to

11   Participating Class members. After 180 days, 50% of uncashed Settlement Payments will be sent to

12   Legal Aid at Work, a California non-profit group providing legal counseling and representation to

13   workers in California, www.legalaidatwork.org, and 50% will be sent to No Kid Hungry, a non-profit

14   organization providing child hunger relief programs.

15        27.     The Administrator, CPT Group, Inc. (“CPT”), will use the National Change of Address

16   database to update addresses, and mail Notice of Class Action Settlement (“Notice”), Change of

17   Address form, and pre-printed return envelope (collectively, “Notice Packet”) to each Class member.

18        28.     The proposed Notices advise the Class of their right to, and the manner and timing to:

19   (1) participate in the Settlement without submitting a claim; (2) exclude themselves from the

20   Settlement; (3) object to the Settlement; and, (4) dispute the information upon which their Individual

21   Settlement Payment is based. The Notice also informs each Class member of the estimated amount of

22   their individual payment, that the Administrator must have a current address to send the payment, the

23   release of claims to be given, the date set for a Final Approval hearing, and how to obtain additional

24   information, including through the Administrator’s toll-free number and website.

25        29.     The Claims Released by Participating Class Members are defined as all causes of action

26   and factual or legal theories that were alleged in the operative Class and PAGA Complaints or

27   reasonably could have been alleged based on the facts and legal theories contained in the operative

28   complaint, including all of the following claims for relief: (a) failure to pay all regular wages,
                                                    -9-
               Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                     Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 12 of 68



 1   minimum wages and overtime wages due; (b) failure to provide proper meal periods, and to properly

 2   provide premium pay in lieu thereof; (c) failure to provide proper rest periods, and to properly

 3   provide premium pay in lieu thereof; (d) failure to reimburse business expenses; (e) failure to provide

 4   complete, accurate or properly formatted wage statements; (f) waiting time penalties that could have

 5   been premised on the claims, causes of action or legal theories of relief described above or any of the

 6   claims, causes of action or legal theories of relief pleaded in the operative complaint; (g) unfair

 7   business practices that could have been premised on the claims, causes of action or legal theories of

 8   relief described above or any of the claims, causes of action or legal theories of relief pleaded in the

 9   operative complaint; (h) all claims under the California Labor Code Private Attorneys General Act of

10   2004 that could have been premised on the claims, causes of action or legal theories described above

11   or any of the claims, causes of action or legal theories of relief pleaded in the operative complaint; (i)

12   any other claims or penalties under the wage and hour laws pleaded in the Action; and (j) all

13   damages, penalties, interest and other amounts recoverable under said claims, causes of action or

14   legal theories of relief.

15         30.     In addition to the Released Claims, Plaintiffs Cooks, Frazier, and Brown will give

16   general releases of all claims.

17         31.     Plaintiffs recognized and considered the inherent risks and uncertainty of litigation,

18   including: (i) denial of certification; (ii) if certified, decertification may be granted; (iii) a grant of

19   summary judgment or summary adjudication; (iv) the need for a unanimous jury; (v) the possibility of

20   an unfavorable, or less favorable, result at trial; (vi) the possibility post-trial motions may result in an

21   unfavorable, or less favorable, result than trial; and, (vii) the possibility of an unfavorable, or less

22   favorable result on appeal, and the certainty that process would be lengthy.

23         32.      Continued litigation would take substantial time, create a significant risk of no recovery

24   and possibly confer no benefit upon the Class. By contrast, the proposed Settlement will yield a

25   prompt, certain, and substantial Class recovery, without additional time or judicial resources.

26         33.     Class Counsel Cohelan, Khoury & Singer and Gaines & Gaines have significant wage

27   and hour class action experience and have obtained certification and settlement approval in many

28   cases.
                                                     - 10 -
                 Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                       Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 13 of 68



 1            34.    Defendants’ counsel, Anthony DeCristoforo and Michael Nader of Ogletree, Deakins,

 2   Nash, Smoak & Stewart, P.C., and Jerome L. Rubin, Esq. of Williams Kastner, are very experienced

 3   in wage and hour law and class action litigation.

 4            35.    Class Counsel believe the proposed Settlement is in the Class’ best interest based on

 5   detailed knowledge of the factual and legal issues present. Counsel considered, among other risks, an

 6   adverse class certification, decertification, or summary judgment ruling, loss or lesser outcome at

 7   trial, post-trial, and appeal, and other perils of litigation that affect the value of all claims, in reaching

 8   the proposed Settlement.

 9            36.    Plaintiffs analyzed over 2.5 million lines of time and pay data covering every employee

10   for five years of the class period and, with additional TNG data extrapolated damages through the

11   second mediation, May 30, 2019. TNG confirmed there are 999,358 total shifts in the Class Period.

12   Plaintiffs consultants assumed 949,378 shifts for their damage model.

13            37.    Plaintiffs estimate the value of the expense reimbursement at $2,331,502 for cell phone

14   and internet usage ($30 per month assumed for $2,510,926 less $179,423 actually reimbursed).

15            38.    Plaintiffs estimate the Class was due $1,128,194 for mileage (average IRS rate of .55

16   cents per mile, and assumed average of 10.67 miles driven between stores, for $4,605,665 less

17   $3,477,471 actually reimbursed by TNG).

18            39.    Mileage reimbursement is only available when traveling between stores; travel from

19   home to the first store and to home from the last store is a non-compensable commute. With an

20   average of 2.4 stores visited per shift, compensable miles were limited. TNG challenged Plaintiffs’

21   assumptions, retained a well-known consultant who analyzed mileage and driving time, and advised

22   the consultant was prepared to offer testimony Plaintiffs’ claims were overstated and any potential

23   exposure was nominal.

24            40.    While Plaintiffs believed they had strong arguments, TNG’s position was bolstered by

25   its reimbursement of some expenses, including over 75% of total mileage. Plaintiff estimates the

26   probability of prevailing at trial on the total expense reimbursement claim of $3,477,771, at 60%, for

27   realistic maximum exposure for settlement purposes of approximately $2,086,483 based on these

28   risks.
                                                        - 11 -
                    Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                          Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 14 of 68



 1        41.     Plaintiffs estimate Class members were owed $3,588,167, for administrative work in

 2   addition to amounts TNG paid automatically, by assuming 10 minutes of off-the-clock work was

 3   performed for every store visit, including such things as sending and receiving emails, printing

 4   materials, checking schedules, supervisor calls, completing surveys, and uploading photos. TNG

 5   presented evidence, including through its corporate witness, not all administrative tasks were

 6   required, or performed for each store visit, and, perhaps more significantly, a number of tasks were

 7   intended to be, and were performed, while clocked-in.

 8        42.     Plaintiffs estimate Class members were owed $605,876 for time spent driving between

 9   stores when not clocked-in to “Drive Time.” This was based on shifts visiting more than one store,

10   with no “Drive Time” shown, and assumed 16 unpaid minutes, based on the median amount of Drive-

11   Time shown in the records.

12        43.     Plaintiffs estimate Class members were owed $63,289 in overtime wages based on the

13   addition of the assumed off-the-clock hours to the very few overtime qualifying shifts.

14        44.     Plaintiffs estimated damages of $405,980 for “gaps” of 10 minutes or less between

15   clocking out of a store and into “Drive Time,” because employees would, for example, gather their

16   belongings, walk from a store, through a parking lot, and should be considered under TNG’s control.

17   Merchandisers sometimes serviced two separate accounts in the same store, for example, one for

18   books and one for snacks, and would clock-out of one and in to the other. Plaintiffs estimated

19   damages of $87,120 based on gaps of 10 minutes or less between clocking out of one and into another

20   in the same store, assuming again Merchandisers remained under TNG’s control. TNG credibly

21   argued certification was unlikely as Merchandisers were free to, and did, perform personal errands

22   while clocked-out.

23        45.     The theories based on “gap time” were ultimately completely discounted. Plaintiff

24   estimates the probability of prevailing on the remaining $4,257,332 in off-the-clock claims at 50%,

25   for a realistic maximum exposure for settlement purposes of $2,128,666.

26        46.     TNG’s rest period policy states, “Non-exempt employees are permitted a 10-minute rest

27   break for each four hours of work.” This does not strictly comply with California law, and because

28   Merchandisers rarely spend four hours in a store, Plaintiffs argued the policy leads Merchandiser’s to
                                                     - 12 -
              Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 15 of 68



 1   believe “rest breaks” are the time after clocking-out of a store and before clocking into “Drive Time,”

 2   or that “breaks” are when they walk from the store to their cars, use the restroom, or drive between

 3   stores. Based on this, Plaintiffs assumed a 100% violation rate for every shift over 3.5 hours, and

 4   estimated damages of $5,432,837.

 5        47.     Given the aggressive violation rate assumption, and the difficulty in certifying and

 6   proving this claim, Plaintiff estimated the probability of prevailing at trial at 40%, for a realistic

 7   maximum exposure for settlement purposes of approximately $2,173,135 based on these risks.

 8        48.     TNG’s meal period policy states non-exempt employees are “encouraged” to take a 30-

 9   minute meal break after “at least five consecutive hours,” and that California requires a mandatory

10   meal break of “30 minutes for six hour workday.” This does not strictly comply with California law,

11   and because Merchandisers almost never work “five consecutive hours” in one store, but clock in and

12   out of stores, or Drive Time, this policy does not make clear when or how Merchandisers become

13   eligible for meal breaks. Because these part-time workers only occasionally worked qualifying shifts

14   TNG’s time keeping system did not show meal periods, arguably a violation in shifts over five hours.

15   The time records do show a number of gaps of 30 minutes or longer between stores which would

16   qualify as meal periods.

17        49.     Based on records showing periods of time which may qualify as meal periods, Plaintiffs

18   assumed a 25% violation rate in shifts over five hours for estimated damages of $821,779, after

19   TNG’s credit for 1,718 meal period premiums paid.

20        50.     TNG contended, to the extent some time records could be construed as violations,

21   Merchandisers were not discouraged from compliant meal periods, but chose to take them between

22   stores or skip them. Plaintiff estimated the probability of prevailing at trial at 40%, for a realistic

23   maximum exposure for settlement purposes of approximately $328,712.

24        51.     Plaintiffs estimate penalties of $4,192,150 (83,843 pay periods x $50). TNG correctly

25   argued if Plaintiffs’ other claims were not certified, the derivative claims could not be. TNG also

26   argued its conduct could not be found “knowing and intentional,” given that any inaccuracies were

27   the result of other alleged, but disputed violations. Plaintiff estimated the probability of prevailing at

28   trial at 50%, for a realistic maximum exposure for settlement of approximately $2,096,075.
                                                      - 13 -
                 Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                        Case No. 2:16-CV-01160-KJM-AC
        Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 16 of 68



 1        52.    California Labor Code 203 penalty was estimated to be $3,571,951 (2,842 former

 2   employees x 30 days x 4.04 hours per day x $10.37). As with the wage statement claim, because of its

 3   derivative nature and the potential TNG may establish a good faith defense, Plaintiff estimated the

 4   probability of prevailing at trial at 50%, for a realistic maximum exposure for settlement of

 5   approximately $1,785,976.

 6        53.    PAGA penalties are estimated at a maximum of $31,551,250 for four underlying

 7   violations: Sec. 558 -$3,892,000; Sec. 2802-$7,780,400, Sec. 226.3 - $19,736,750; Sec. 203-

 8   $142,100. This estimate recognizes unpaid wages cannot be recovered as a PAGA penalty. Plaintiffs

 9   discounted the value of the PAGA penalties for settlement purposes by 90% to $3,155,125.

10        54.    Class Counsel will file a motion for reimbursement of litigation expenses of up to

11   $56,000 and an award of fees not to exceed $1,250,000 (33.33% of MSA). The motion will detail

12   hours expended and litigation expenses advanced.

13        55.    In light of all the information provided, the proposed Settlement reflects an excellent

14   recovery for the Class and is well within the “ballpark” of reasonableness and should be granted

15   preliminary approval.

16        56.    On the same date the Motion for Preliminary Approval is filed with the Court, it will be

17   served upon Defendant and provided to the Labor and Workforce Development Agency (“LWDA”)

18   electronically through the LWDA’s website, https://www.dir.ca.gov/Private-Attorneys-General-

19   Act/Private-Attorneys-General-Act.html, using the appropriate intake form.

20        I declare under the penalty of perjury under the laws of the United States of America and the

21   State of California that the foregoing is true and correct and that this declaration
                                                                              declar      is executed on

22   October 28, 2019, in San Diego, California.

23                                                           Michael
                                                             Mi
                                                              ichael
                                                                  ell D
                                                                      D.. S
                                                                          Si
                                                                          Singer
                                                                            ing
                                                                             ngeerr
24

25

26

27

28
                                                    - 14 -
                Decl. of Michael D. Singer ISO Motion for Order Granting Preliminary Approval
                                      Case No. 2:16-CV-01160-KJM-AC
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 17 of 68




             EXHIBIT A
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 18 of 68




 ANTHONY J. DECRISTOFORO, SBN 166171
   anthony.decristoforo@ogletree.com
 MICHAEL J. NADER, SBN 200425
   michael.nader@ogletree.com
 OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.
 500 Capitol Mall, Suite 2500
 Sacramento, CA 95814
 Tel: (916) 840-3150 / Fax: (916) 840-3159

 JEROME L. RUBIN, Admitted Pro Hac Vice
   jrubin@williamskastner.com
 WILLIAMS KASTNER
 601 Union Street, Suite 4100
 Seattle, WA 98101
 Telephone: 206-628-6600 / Facsimile: 206-628-6611

 Attorneys for Defendants

 [Additional Counsel listed on the following page]

                              UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF CALIFORNIA

 JEANNETTE COOKS, an individual;
 ALWENA FRAZIER, an individual;                     Case No.: 2:16-CV-01160-KJM-AC
 AUDREY L. BROWN, an individual for
 themselves and on behalf of all others similarly   Case No. 2:16-CV-02113-KJM-AC
 situated,
               Plaintiffs,                          Honorable Kimberly J. Mueller
         v.                                         Courtroom 3, 15th Floor

 TNG GP, a Delaware General Partnership; THE        JOINT STIPULATION OF CLASS
 NEWS GROUP, INC., a Delaware Corporation;          ACTION AND PAGA SETTLEMENT
 THE NEWS GROUP, L.P., a Delaware
 partnership; SELECT MEDIA SERVICES,                Complaint Filed:   February 1, 2018
 L.L.C., a Delaware Limited Liability Company,      FAC Filed:         March 2, 2018
 and DOES 1 through 10, inclusive,                  Trial Date:        None Set

                Defendants.                         EXHIBITS:

                                                    1: Class Notice
                                                    2: Change of Address Form




                              EXHIBIT A, PAGE 1
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 19 of 68




MICHAEL D. SINGER, SBN 115301
  msinger@ckslaw.com
DIANA M. KHOURY, SBN 128643
  dkhoury@ckslaw.com
JEFF GERACI, SBN 151519
  jgeraci@ckslaw.com
COHELAN KHOURY & SINGER
605 C Street, Suite 200
San Diego, CA 92101
Telephone: 619-595-3001 / Facsimile: 619-595-3000

DANIEL F. GAINES, SBN 251488
   daniel@gaineslawfirm.com
ALEX P. KATOFSKY (SBN 202754)
alex@gaineslawfirm.com
MIRIAM L. SCHIMMEL (SBN 185089)
miriam@gaineslawfirm.com
GAINES & GAINES, APLC
27200 Agoura Road, Suite 101
Calabasas, CA 91301
Telephone: 818-703-8985 / Facsimile: 818-703-8984

OLIVIA SANDERS, SBN 208266
  sanderslaw@sbcglobal.net
LAW OFFICES OF OLIVIA SANDERS
3415 South Sepulveda Blvd, Suite 660
Los Angeles, CA 90034
Telephone: 310-641-9001 / Facsimile: 310-641-9007

CATHERINE STARR, SBN183382
rymaranch@gmail.com
5770 East Appaloosa Avenue
Clovis, CA 93619
Telephone: 310-972-9291
Attorneys for Plaintiffs and the Proposed Class




                              EXHIBIT A, PAGE 2
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 20 of 68




       This Joint Stipulation of Class Action and PAGA Settlement (“Agreement” or “Settlement

Agreement”) is entered into between Named Plaintiffs Jeannette Cooks, Alwena Frazier, and

Audrey L. Brown (and on behalf of themselves and the Settlement Class, as defined below), and

defendants TNG GP, The News Group, Inc., The News Group, L.P., and Select Media Services,

L.L.C. Named Plaintiffs and Defendants (collectively, the “Parties”) enter into this Agreement to

effect a full and final settlement and dismissal of all claims brought against Defendants in the

following two cases: (1) Jeannette Cooks, Alwena Frazier, and Audrey L. Brown, v. TNG GP, The

News Group, Inc., The News Group, L.P., and Select Media Services, L.L.C., United States District

Court Eastern District of California, Case No.: 2:16-cv-01160-KJM-AC (the “Class Complaint”)

filed April 14, 2016; and (2) Jeannette Cooks, Alwena Frazier, and Audrey L. Brown, v. TNG GP,

The News Group, Inc., The News Group, L.P., and Select Media Services, L.L.C., United States

District Court Eastern District of California, Case No.: 2:16-cv-02113-KJM-AC (the “PAGA

Complaint”) filed on July 11, 2016.

                                      I.      DEFINITIONS

       A.      “Action” collectively means the Class Complaint and the PAGA Complaint, which

were consolidated on August 8, 2018 [Dkt. 43] and are pending before the Honorable Kimberly J.

Mueller.

       B.      “Agreement” or “Settlement Agreement” means this Joint Stipulation of Class

Action and PAGA Settlement.

       C.      “Class” or “Class Members” means all current and former hourly or non-exempt

employees who worked for Defendants as merchandisers within the State of California at any time

during the period from April 14, 2012 until October 3, 2019, which is one-hundred and twenty

(120) days following the date the parties completed mediation on June 5, 2019.

       D.      “Class Counsel” means Michael D. Singer, Jeff Geraci, Diana M. Khoury of

Cohelan Khoury & Singer; Olivia Sanders of Law Office of Olivia Sanders; Catherine Starr;

Daniel F. Gaines, Alex P. Katofsky, and Miriam L. Schimmel of Gaines & Gaines, APLC.

       E.      “Class Counsel Award” means such award of fees and costs and expenses as the



                               EXHIBIT A, PAGE 3
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 21 of 68




Court may authorize to be paid to Class Counsel for the services they have rendered and will

render to Plaintiffs and the Class in the Action. The Class Counsel Award will not exceed one-third

of the Maximum Settlement Amount, which is One Million Two Hundred Fifty Thousand Dollars

($1,250,000.00), plus Class Counsel’s actual costs and expenses as supported by declaration.

       F.      “Class Data” means information regarding Class Members that Defendants will in

good faith compile from its records and provide to the Settlement Administrator. It shall be

formatted as a Microsoft Excel spreadsheet and shall include each Class Member’s: (1) full name;

(2) employee number; (3) last known address; (4) last known home telephone number; (5) Social

Security number; (6) start dates and end dates of employment with Defendants during the Class

Period as defined herein, and, (7) number of shifts worked in the Class Period.

       G.      “Class Representatives” means Plaintiffs Jeannette Cooks, Alwena Frazier, and

Audrey L. Brown.

       H.      “Class Representative Service Award” means the amount that the Court authorizes

to be paid to each Named Plaintiff, Jeannette Cooks, Alwena Frazier, and Audrey L. Brown, in

addition to their Individual Settlement Payment, in recognition of their efforts and risks in assisting

with the prosecution of the Action, and in exchange for each providing the General Release of

Defendants set forth in this Agreement.

       I.      “Compensable Workweeks.” Using the Class Data, the Settlement Administrator

will calculate the number of Compensable Workweeks by taking the number of shifts each Class

Member worked during the Class Period, dividing by seven (7), and rounding up to the nearest

whole number. Defendants have represented that, through October 3, 2019, there are an estimated

999,358 shifts worked by the Class during the Class Period.

       J.      “Complaints” jointly means the Class Complaint and the PAGA Complaint.

       K.      “Court” means the United States District Eastern District of California.

       L.      “Class Period” means the period from April 14, 2012 through October 3, 2019,

which is a date that is 120 days after June 5, 2019.

       M.      “Defendants” means TNG GP, The News Group, Inc., The News Group, L.P., and



                               EXHIBIT A, PAGE 4
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 22 of 68




Select Media Services, L.L.C.

       N.         “Defendant’s Counsel” means Anthony J. DeCristoforo, Michael J. Nader of

Ogletree, Deakins, Nash, Smoak & Stewart, P.C., and Jerome L. Rubins of Williams Kastner.

       O.      “Effective Date” means: (i) if any timely objections are filed, the date of expiration

of the time to file appeals regarding an Order granting final approval, or the resolution of any such

appeals in a way that does not alter the terms of the settlement; or (ii) if no timely objections are

filed, the date upon which the Court enters the Final Approval Order and Judgment.

       P.      “Employer-side Payroll Taxes” means the employer’s portion of FICA, FUTA, and

all other state and federal payroll taxes, which shall be paid out of the Maximum Settlement

Amount.

       Q.      “Final Approval” means that the Final Approval Order and Judgment have been

entered by the Court.

       R.      “Final Approval Hearing” means the hearing on the Motion for Final Approval of

the Settlement.

       S.      “Final Approval Order and Judgment” means the Order and Judgment Granting

Final Approval of the Class Settlement, which shall be submitted with the Motion for Final

Approval of the Settlement.

       T.      “Individual Settlement Payment” means the amount payable from the Net

Settlement Amount to each Settlement Class Member without the need to return a claim form.

       U.      “Maximum Settlement Amount” (“MSA”) means the maximum amount of Three

Million, Seven-Hundred and Fifty Thousand Dollars ($3,750,000) that Defendants will pay as a

result of this Stipulation of Settlement, which shall cover everything, including all Individual

Settlement Payments, Employer-side Payroll Taxes, the Class Representative Service Award, the

Class Counsel Award, the LWDA Payment, and the Settlement Administration Costs.

       V.      “Named Plaintiffs” means Jeannette Cooks, Alwena Frazier, and Audrey L. Brown.

       W.      “Net Settlement Amount” or “NSA” means the Maximum Settlement Amount, less:

(1) the Class Counsel Award; (2) the Class Representative Service Award; (3) the LWDA



                                EXHIBIT A, PAGE 5
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 23 of 68




Payment; (4) Employer-side Payroll Taxes; and (5) Settlement Administration Costs.

       X.       “Notice” or “Class Notice” means the Notice of Class Action Settlement to be

mailed to the Class Members, in a form substantially similar to the form attached as “Exhibit 1,”

with the Notice of Change of Address form, in a form substantially similar to “Exhibit “2,”

together with a pre-printed return envelope (collectively “Notice Packet”).

       Y.       “PAGA” means the California Labor Code Private Attorneys General Act of 2004.

       Z.       “PAGA Payment” means the amount that is allocated from the Maximum

Settlement Amount to pay all applicable civil penalties under PAGA to the Labor and Workforce

Development Agency (“LWDA”) as specified in Section III.L.5 herein.

       AA.      “Parties” means Named Plaintiffs Jeannette Cooks, Alwena Frazier, and Audrey L.

Brown, and Defendants TNG GP, The News Group, Inc., The News Group, L.P., and Select Media

Services, L.L.C., collectively, and “Party” shall mean either Named Plaintiffs or Defendants,

individually.

       BB.      “Payment Ratio” means the respective Compensable Workweeks for each

Settlement Class Member divided by the aggregate Compensable Workweeks for all Settlement

Class Members.

       CC.      “Preliminary Approval Date” means the date the Court enters an order granting

preliminary approval of the Settlement.

       DD.      “Released Claims” means all causes of action and factual or legal theories that were

alleged in the operative Class and PAGA Complaints or reasonably could have been alleged based

on the facts and legal theories contained in the operative complaint, including all of the following

claims for relief: (a) failure to pay all regular wages, minimum wages and overtime wages due; (b)

failure to provide proper meal periods, and to properly provide premium pay in lieu thereof; (c)

failure to provide proper rest periods, and to properly provide premium pay in lieu thereof; (d)

failure to reimburse business expenses; (e) failure to provide complete, accurate or properly

formatted wage statements; (f) waiting time penalties that could have been premised on the claims,

causes of action or legal theories of relief described above or any of the claims, causes of action or



                               EXHIBIT A, PAGE 6
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 24 of 68




legal theories of relief pleaded in the operative complaint; (g) unfair business practices that could

have been premised on the claims, causes of action or legal theories of relief described above or

any of the claims, causes of action or legal theories of relief pleaded in the operative complaint; (h)

all claims under the California Labor Code Private Attorneys General Act of 2004 that could have

been premised on the claims, causes of action or legal theories described above or any of the

claims, causes of action or legal theories of relief pleaded in the operative complaint; (i) any other

claims or penalties under the wage and hour laws pleaded in the Action; and (j) all damages,

penalties, interest and other amounts recoverable under said claims, causes of action or legal

theories of relief (collectively, the “Released Claims”). The period of the Release shall extend to

the limits of the Covered Period. The res judicata effect of the Judgment will be the same as that of

the Release. The definition of Released Claims shall not be limited in any way by the possibility

that Plaintiffs or Settlement Class Members may discover new facts or legal theories or legal

arguments not alleged in the operative complaint but which might serve as an alternative basis for

pursuing the same claims, causes of action, or legal theories of relief falling within the definition of

Released Claims.

       EE.     “Released Parties” means Defendants and their past, present and/or future, direct

and/or indirect, officers, directors, members, managers, employees, agents, representatives,

attorneys, insurers, partners, investors, shareholders, administrators, parent companies,

subsidiaries, affiliates, divisions, predecessors, successors, assigns, and joint venturers, and all

persons acting under, by, through, or in concert with any of them, and each of them.

       FF.     “Response Deadline” means the date sixty (60) days after the Settlement

Administrator mails the Notice to Class Members and the last date on which Class Members may

postmark requests for exclusion, objections to the Settlement or disputes as to the number of their

Compensable Workweeks.

       GG.     “Settlement” means the disposition of the Action pursuant to this Agreement.

       HH.     “Settlement Administration Costs” means the fees and expenses reasonably incurred

by the Settlement Administrator as a result of the procedures and processes expressly required by



                                EXHIBIT A, PAGE 7
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 25 of 68




this Agreement, which are estimated to be Thirty-Six Thousand Five Hundred Dollars ($36,500).

       II.     “Settlement Administrator” means CPT Group.

       JJ.     “Settlement Class Members” or “Settlement Class” means all Class Members who

do not submit timely and valid requests for exclusion as provided in this Agreement.

                                          II.     RECITALS

       A.      Class Certification. The Parties stipulate to provisional class certification of the

Class for purposes of settlement only. If the Court does not grant either preliminary or final

approval of this settlement, this provisional class certification shall immediately be set aside and

the Class immediately decertified (subject to further proceedings on motion of any party to certify

or deny certification thereafter) and this Agreement shall not constitute or be used as evidence that

class certification is appropriate. If the Court does not grant either preliminary or final approval of

this settlement, the Parties shall be returned to their respective statuses as of the date and time

immediately prior to the execution of the Agreement, and the Parties shall proceed in all respects as

if this Agreement had not been executed, except that any costs actually incurred by the Settlement

Administrator shall be paid by equal apportionment among the Parties.

       B.      Each Class Representative believes she has meritorious claims based on alleged

violations of the California Labor Code, and that class certification is appropriate because the

prerequisites for class certification can be satisfied in the Action, and that this Action is

manageable as a PAGA representative action.

       C.      Defendants deny any liability or wrongdoing of any kind associated with the claims

alleged in the Action, disputes the damages and penalties claimed by the Class Representatives,

and further contends that, for any purpose other than settlement, the Action is not appropriate for

class or representative action treatment. Defendants contend, among other things, that at all times

it complied with the California Labor Code, and the Industrial Wage Commission Orders.

       D.      On March 28, 2017 the Parties attended a day-long mediation with Lisa Klerman,

Esq., a well-respected mediator. The case did not settle that day, but negotiations continued

through Ms. Klerman for months afterward. Eventually the Parties agreed it was necessary to



                                EXHIBIT A, PAGE 8
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 26 of 68




litigate further before considering further negotiations.

       E.       On May 30, 2019, the Parties attended a day-long mediation session with Lou

Marlin, Esq., a well-respected mediator with significant experience in mediating wage and hour

class actions, after which a mediator’s proposal was presented to the Parties. On June 5, 2019, the

Parties accepted the proposal to resolve this Action in its entirety, and have since worked diligently

and at arms’-length to negotiate all terms of the Settlement in a formal written agreement.

       F.      The Parties believe that the Settlement is fair, reasonable and adequate. The

Settlement was arrived at through arms’-length negotiations, taking into account all relevant

factors. The Parties recognize the uncertainty, risk, expense and delay attendant to continuing the

Action through trial and any appeal. Accordingly, the Parties desire to fully, finally, and forever

settle, compromise and discharge all disputes and claims arising from or relating to the Action.

                                III.    TERMS OF AGREEMENT

       A.      Settlement Consideration. Defendants shall pay up to the Maximum Settlement

Amount. The Parties agree that this is a non-reversionary Settlement and that no portion of the

Maximum Settlement Amount shall revert to Defendants under any circumstances. In no event

shall Defendants be required to pay anything more than the Maximum Settlement Amount.

       B.      Limited Release By All Settlement Class Members. As of the Effective Date, in

exchange for the consideration set forth in this Settlement Agreement, the Settlement Class

Members, including the Class Representatives, will be deemed to have, and by operation of the

Final Approval Order and Judgment, will have, expressly waived and released the Released Parties

of the Released Claims (as defined above) to the fullest extent permitted by the law. Plaintiff and

the Class Representatives may hereafter discover facts or legal arguments in addition to or different

from those they now know or currently believe to be true with respect to the claims, causes of

action and legal theories of recovery in this Action. Regardless, the discovery of new facts or legal

arguments shall in no way limit the scope or definition of the Released Claims, and by virtue of

this Agreement, Plaintiff and the Settlement Class Members shall be deemed to have, and by

operation of the final judgment approved by the Court, shall have, fully, finally, and forever settled



                               EXHIBIT A, PAGE 9
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 27 of 68




and released all of the Released Claims. The Parties understand and specifically agree that the

scope of the release described in this Paragraph is a material part of the consideration for this

Agreement; was critical in justifying the agreed upon economic value of this settlement; and

without it Defendant would not have agreed to the consideration provided; and is narrowly drafted

and necessary to ensure that Defendant is obtaining peace of mind regarding the resolution of

claims that were or could have been alleged based on the facts, causes of action, and legal theories

contained in Plaintiffs’ Complaint.

       C.      General Release By Named Plaintiffs. As of the Effective Date, in consideration for

the consideration set forth in this Agreement, each of the Named Plaintiffs, for themselves and

their heirs, successors and assigns, do hereby waives, releases, acquits and forever discharges the

Released Parties, from any and all claims, actions, charges, complaints, grievances and causes of

action, of whatever nature, whether known or unknown, which exist or may exist on behalf of each

of the Named Plaintiffs as of the date of this Agreement, including but not limited to any and all

tort claims, contract claims, wage claims, wrongful termination claims, disability claims, benefit

claims, public policy claims, retaliation claims, statutory claims, personal injury claims, emotional

distress claims, invasion of privacy claims, defamation claims, fraud claims, quantum meruit

claims, and any and all claims arising under any federal, state or other governmental statute, law,

regulation or ordinance, including, but not limited to claims for violation of the Fair Labor

Standards Act, the California Labor Code, the Wage Orders of California’s Industrial Welfare

Commission, other state wage and hour laws, the Americans with Disabilities Act, the Employee

Retirement Income Security Act, Title VII of the Civil Rights Act of 1964, the California Fair

Employment and Housing Act, the California Family Rights Act, the Family Medical Leave Act,

California’s Whistleblower Protection Act, California Business & Professions Code Section 17200

et seq., the California Labor Code Private Attorneys General Act of 2004, California Labor Code

Section 2699 et seq., and any and all claims arising under any federal, state or other governmental

statute, law, regulation or ordinance. Each of the Named Plaintiffs hereby expressly waives and

relinquishes any and all claims, rights or benefits that he or she may have under California Civil



                              EXHIBIT A, PAGE 10
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 28 of 68




Code § 1542, which provides as follows: A general release does not extend to claims which the

creditor or releasing party does not know or suspect to exist in his or her favor at the time of

executing the release and that, if known by him or her, would have materially affected his or her

settlement with the debtor or released party. Named Plaintiffs may hereafter discover claims or

facts in addition to, or different from, those which he or she now knows or believes to exist, but he

or she expressly agrees to fully, finally and settle and release any and all claims against the

Released Parties, known or unknown, suspected or unsuspected, which exist or may exist on behalf

of or against the other at the time of execution of this Agreement, including, but not limited to, any

and all claims relating to or arising from Named Plaintiffs’ employment with Defendants. The

Parties further acknowledge, understand and agree that this representation and commitment is

essential to the Agreement and that this Agreement would not have been entered into were it not

for this representation and commitment.

       D.      ADEA Waiver by Plaintiffs. Without limiting the scope of this Agreement, Each

Plaintiff agrees that this Agreement constitutes a knowing and voluntary waiver of any and all

rights or claims that exist or that she may claim to have under the Age Discrimination in

Employment Act (“ADEA”), as amended by the Older Workers’ Benefit Protection Act of 1990

(29 U.S.C. §§ 621, et seq.). Each Plaintiff, Jeannette Cooks, Alwena Frazier, and Audrey L.

Brown, acknowledges all of the following:

               1.      The consideration provided pursuant to this Agreement is in addition to any

consideration that she would otherwise be entitled to receive;

               2.      Each Plaintiff has been and is advised in writing to consult with an attorney

prior to signing this Agreement;

               3.      Each Plaintiff has been provided a full and ample opportunity to study this

Agreement, including a period of at least twenty-one (21) calendar days within which to consider

it;

               4.      To the extent that Each Plaintiff takes fewer than twenty-one (21) calendar

days to consider this Agreement prior to signing it, she acknowledges that she had sufficient time



                              EXHIBIT A, PAGE 11
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 29 of 68




to consider this Agreement with legal counsel and that she expressly, voluntarily and knowingly

waives any additional time;

                5.      Each Plaintiff agrees that any changes made to the Agreement during the

twenty-one (21) day period (whether material or immaterial) do not restart the running of the

twenty-one (21) day period; and

                6.      Each Plaintiff is aware of her right to revoke this waiver of claims under the

ADEA any time within the seven (7) calendar-day period following the date she signs the

Agreement and that the waiver of claims under the ADEA shall not become effective or

enforceable until the seven (7) calendar-day revocation period expires. Notwithstanding each

Plaintiffs’ right to revoke the waiver of claims under the ADEA, the remainder of the terms of this

Agreement shall become effective and enforceable as of the date that the Parties sign this

Agreement.

                7.      To be effective, timely notice of revocation of the waiver of ADEA claims

must be made in writing and delivered to Defendants through its counsel, Michael Nader, Esq., at

Ogletree Deakins Nash Smoak & Stewart, P.C., 2500 Capitol Mall, Suite 2500, Sacramento,

California 95814, no later than the seventh (7th) day after each Plaintiff executes this Agreement.

Each Plaintiff agrees to keep written documentation proving that she revoked this Agreement as

provided in this section, either by keeping the documents attesting to the delivery of the revocation,

or verification that the fax was, in fact, received.

        E.      Conditions Precedent: This Settlement will become final and effective only upon

the occurrence of all of the following events:

                1.      The Court enters an order granting preliminary approval of the Settlement;

                2.      The Court enters a Final Approval Order and Judgment;

                3.      The time for appeal of the Final Approval Order and Judgment expires; or, if

an appeal is timely filed, there is a final resolution of any appeal from the Final Approval Order

and Judgment; and

                4.      Defendants do not invoke their right to revoke the Settlement as described in



                               EXHIBIT A, PAGE 12
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 30 of 68




Section III(N) herein.

        F.       Nullification of Settlement Agreement. In the event that this Settlement Agreement

is not preliminarily or finally approved by the Court, fails to become effective (as set forth in

Section III.D) , or is reversed, withdrawn or modified by the Court, or in any way prevents or

prohibits Defendants from obtaining a complete resolution of the claims as described herein:

                 1.      This Settlement Agreement shall be void ab initio and of no force or effect,

and shall not be admissible in any judicial, administrative or arbitral proceeding for any purpose or

with respect to any issue, substantive or procedural;

                 2.      The conditional class certification (obtained for any purpose) shall be void

ab initio and of no force or effect, and shall not be admissible in any judicial, administrative or

arbitral proceeding for any purpose or with respect to any issue, substantive or procedural; and

                 3.      None of the Parties to this Settlement will be deemed to have waived any

claims, objections, defenses or arguments in the Action, including with respect to the issue of class

certification.

        G.       Certification of the Class. The Parties stipulate to conditional class certification of

the Class for the Class Period for purposes of settlement only. In the event that this stipulation is

not approved by the Court, fails to become effective, or is reversed, withdrawn or modified by the

Court, or in any way prevents or prohibits Defendants from obtaining a complete resolution of the

claims as described herein, the conditional class certification (obtained for settlement purposes)

shall be void ab initio and of no force or effect, and shall not be admissible in any judicial,

administrative or arbitral proceeding for any purpose or with respect to any issue, substantive or

procedural.

        H.       Tax Liability. The Parties make no representations as to the tax treatment or legal

effect of the payments called for hereunder, and Settlement Class Members are not relying on any

statement or representation by the Parties in this regard. Settlement Class Members understand and

agree that they will be responsible for the payment of any taxes and penalties assessed on the Individual

Settlement Payments described herein, and will be solely responsible for any penalties or other



                                EXHIBIT A, PAGE 13
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 31 of 68




obligations resulting from their personal tax reporting of such payments.

       I.      Circular 230 Disclaimer. Each Party to this Agreement (for purposes of this section,

the “acknowledging party” and each Party to this Agreement other than the acknowledging party,

an “other party”) acknowledges and agrees that: (1) no provision of this Agreement, and no written

communication or disclosure between or among the Parties or their attorneys and other advisers, is

or was intended to be, nor shall any such communication or disclosure constitute or be construed or

be relied upon as, tax advice within the meaning of United States Treasury Department circular 230

(31 CFR part 10, as amended); (2) the acknowledging party (a) has relied exclusively upon his, her

or its own, independent legal and tax counsel for advice (including tax advice) in connection with

this Agreement, (b) has not entered into this Agreement based upon the recommendation of any

other Party or any attorney or advisor to any other Party, and (c) is not entitled to rely upon any

communication or disclosure by any attorney or adviser to any other party to avoid any tax penalty

that may be imposed on the acknowledging party, and (3) no attorney or adviser to any other Party

has imposed any limitation that protects the confidentiality of any such attorney’s or adviser’s tax

strategies (regardless of whether such limitation is legally binding) upon disclosure by the

acknowledging party of the tax treatment or tax structure of any transaction, including any

transaction contemplated by this Agreement.

       J.      Preliminary Approval Motion. At the earliest practicable time, Named Plaintiffs

shall file with the Court a Motion for Preliminary Approval of the Settlement and supporting

papers, which shall include this Settlement Agreement and a Proposed Order Granting Preliminary

Approval of Class Action Settlement.      Class Counsel shall provide a copy of the draft Motion for

Preliminary Approval of the Settlement to Defendants’ Counsel for review three (3) business days

before filing it with the Court. Defendants shall timely file a Statement of Non-Opposition to the

Motion for Preliminary Approval of the Settlement. The Parties and their counsel will cooperate

with each other and use their best efforts to obtain the Court’s approval of the Motion for

Preliminary Approval of the Settlement.

       K.      Pursuant to California Labor Code Section 2699(l)(2), at the same time as filing the



                               EXHIBIT A, PAGE 14
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 32 of 68




Motion for Preliminary Approval of the Settlement, Plaintiffs shall submit this Settlement

Agreement to the LWDA.

       L.      Settlement Administrator.

               1.      The Settlement Administrator shall be responsible for: (a) calculating

Compensable Workweeks from the Class Data provided by Defendants; (b) printing and mailing

the Notice to the Class Members as directed by the Court; (c) receiving and reporting the

objections and requests for exclusion; (d) processing and mailing payments to the Class

Representatives, Class Counsel, LWDA and Settlement Class Members; (e) distributing tax forms;

(f) processing and mailing tax payments to the appropriate state and federal taxing authorities; (g)

providing declaration(s) as necessary in support of preliminary and/or final approval of this

Settlement; (h) establishing a static website to host the relevant documents concerning this

Settlement; (i) preparing and mailing the CAFA Notice (as set forth below); and (j) other tasks as

the Parties mutually agree and/or set forth in this Agreement, or the Court orders the Settlement

Administrator to perform. The Settlement Administrator shall keep the Parties timely apprised of

the performance of all Settlement Administrator responsibilities. Defendants and Defendants’

Counsel shall have no responsibility for validating and ensuring the accuracy of the Settlement

Administrator’s work. Named Plaintiffs, Class Counsel, Defendants and Defendants’ Counsel

shall not bear any responsibility for errors and omissions in the calculation or distribution of the

Individual Settlement Payments or any other distribution of monies contemplated by this

Agreement.

       M.      CAFA Notice. Within ten (10) calendar days after the Named Plaintiffs file their

motion for preliminary approval of the Settlement, the Settlement Administrator, on behalf of

Defendant, will mail a notice of proposed settlement pursuant to the Class Action Fairness Act of

2005 (“CAFA”), 28 U.S.C. § 1715 (“CAFA Notice”) to the Attorney General of the United States,

the Attorney General of the State of California, and the Attorney General of any state where a

Class Member resides.




                              EXHIBIT A, PAGE 15
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 33 of 68




       N.      Notice Procedure.

               1.     Class Data. No later than fourteen (14) calendar days after the Preliminary

Approval Date, Defendants shall provide the Settlement Administrator with the Class Data for

purposes of preparing and mailing the Notice to Class Members. The Class Data shall be

confidential. The Settlement Administrator shall not provide the Class Data to Class Counsel or

Named Plaintiffs, except as required to monitor the administration of the notice process and

preparation of papers for submission to the Court, or any third party, or use the Class Data or any

information contained therein for any purpose other than to administer this Settlement.

               2.     Notice to Class Members.

                      a.      The Notice of Class Action Settlement in a form substantially similar

to the form attached as Exhibit 1, shall inform Class Members that in order to receive an

Individual Settlement Payment if the Court grants final approval of the Settlement, they do not

need to do anything except to keep the Settlement Administrator apprised of their current mailing

address. The Notice of Class Action Settlement shall also set forth the release to be given by all

members of the Class who do not request to be excluded from the Settlement.

                      b.      The Notice of Class Action Settlement shall also include the Class

Member’s starting and ending dates of employment, the number of Compensable Workweeks

during the Class Period, and the estimated amount of his or her Individual Settlement Payment if

he or she does not request to be excluded from the Settlement. The Settlement Administrator shall

use the Class Data to determine the dates of employment, calculate the number of Compensable

Workweeks, calculate the estimated Individual Settlement Payment for each Class Member and

calculate the Individual Settlement Payment for each Settlement Class Member.

               3.     Notice By First Class U.S. Mail. Upon receipt of the Class Data, the

Settlement Administrator will perform a search of the National Change of Address Database to

update and correct any known or identifiable address changes. No later than twenty-one (21)

calendar days after receiving the Class Data from Defendants as provided herein, the Settlement

Administrator shall mail the Notice Packets to all Class Members via regular First Class U.S. Mail.



                              EXHIBIT A, PAGE 16
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 34 of 68




The Settlement Administrator shall exercise its best judgment to determine the current mailing

address for each Class Member. The address identified by the Settlement Administrator, or as

provided by Class Counsel to the Settlement Administrator, as the current mailing address shall be

presumed to be the best mailing address for each Class Member.

               4.     Undeliverable Notices. Any Notice Packet returned to the Settlement

Administrator as non-delivered on or before the Response Deadline shall be re-mailed to the

forwarding address affixed t. If no forwarding address is provided, the Settlement Administrator

shall promptly attempt to determine a correct address by lawful use of skip-tracing, or other search

using the name, address and/or Social Security number of the Class Member involved, and shall

then promptly perform a re-mailing, if another mailing address is identified by the Settlement

Administrator. If the Class Member is currently employed, the Administrator will notify Counsel

for Defendants. Defendants (a) will request that the currently employed Class Member provide a

corrected address, and (b) transmit to the Settlement Administrator any corrected address provided

by the Class Member. Class Members who received a re-mailed Notice Packet shall have their

Response Deadline extended fifteen (15) calendar days from the original Response Deadline.

               5.     Disputes Regarding Individual Settlement Payments. Class Members will

have the opportunity, should they disagree with the number of Compensable Workweeks or dates

of employment shown in their individualized Class Notice, to provide documentation and/or an

explanation to show contrary employment dates and correct number of Compensable Workweeks.

Any such dispute must contain: (1) the Class Member’s full name and address; (2) the case name

and number; (3) a clear statement indicating that the Class Member wishes to dispute the dates of

employment or the number of Compensable Workweeks attributed to him or her; and (4) the dates

of employment or number of Compensable Workweeks the Class Member contends is correct,

together with any supporting documents or information. The Parties agree that disputes will not be

rejected for technical failure to meet the requirements set forth herein, as long as the Class Member

can be identified through Defendants’ records. The Settlement Administrator will consult with

Defendants to determine whether the Class Member can be identified. If there is a dispute, the



                              EXHIBIT A, PAGE 17
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 35 of 68




Settlement Administrator will consult with the Parties to determine whether an adjustment is

warranted. The Settlement Administrator shall determine the eligibility for, and the amounts of,

any Individual Settlement Payments under the terms of this Agreement. The Settlement

Administrator’s determination of the eligibility for and amount of any Individual Settlement

Payment shall be binding upon the Settlement Class Member and the Parties.

               6.      Disputes Regarding Administration of Settlement. Any disputes not

resolved by the Settlement Administrator concerning the administration of the Settlement will be

resolved by the Court under the laws of the State of California. Prior to any such involvement of

the Court, counsel for the Parties will confer in good faith to resolve the disputes without the

necessity of involving the Court.

               7.      No Claim Form Required. Class Members are not required to submit a

claim form to receive an Individual Settlement Payment. The Notice of Class Action Settlement

shall state that Class Members who wish to receive Individual Settlement Payments need not do

anything except to keep the Settlement Administrator apprised of a current mailing address in order

to receive an Individual Settlement Payment check following the Effective Date of the Settlement.

               8.      Exclusions. The Notice of Class Action Settlement shall state that Class

Members who wish to exclude themselves from the Settlement must postmark a written request for

exclusion by the Response Deadline. The written request for exclusion must: (1) contain the name,

address, telephone number and the last four digits of the Social Security or the full employee ID

number of the person requesting exclusion; (2) be signed by the Class Member or his or her legal

representative; (3) be postmarked or fax stamped by the Response Deadline and returned to the

Settlement Administrator at the specified address or fax telephone number; and (4) contain a

typewritten or handwritten statement that the Class Member wishes to be excluded from the

Settlement. Notwithstanding the requirements set forth herein, the Parties agree that any timely

requests for exclusion which unambiguously express the Class Member’s intention to opt out will

generally be honored. However, requests for exclusion will not be valid if they are not timely

submitted. The date of the postmark or fax-stamp on the request for exclusion shall be the



                              EXHIBIT A, PAGE 18
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 36 of 68




exclusive means used to determine whether the request for exclusion was timely submitted. In the

case of other technical deficiency, the Settlement Administrator will evaluate the request for

exclusion and decide whether it is valid, and, if necessary, the Settlement Administrator will

present it to the Court to decide. Any Class Member who requests to be excluded from the

Settlement will not be entitled to any recovery under the Settlement and will not be bound by the

terms of the Settlement or have any right to object, appeal or comment thereon. Class Members

who fail to submit a valid and timely written request for exclusion on or before the Response

Deadline shall be bound by all terms of the Settlement and any final judgment entered in this

Action if the Settlement is approved by the Court. No later than fourteen (14) calendar days after

the Response Deadline, the Settlement Administrator shall provide counsel for the Parties with the

final number of Class Members who have timely submitted written requests for exclusion. At no

time shall any of the Parties or their counsel seek to solicit or otherwise encourage members of the

Class to submit requests for exclusion from the Settlement.

               9.     Objections. The Notice of Class Action Settlement shall state that Class

Members who do not seek to exclude themselves from the Settlement (i.e. Settlement Class

Members), and who wish to object to the Settlement must submit a written objection and

supporting papers (“Notice of Objection”) to the Settlement Administrator by U.S. Mail or by

facsimile on or before the Response Deadline. The exclusive means for determining that a Notice

of Objection was submitted timely shall be the postmark or fax-stamp date. The Notice of

Objection must be signed by the Settlement Class Member or his or her legal representative and

must contain: (a) the full name of the Settlement Class Member; (b) the Settlement Class

Member’s address; (c) the last four digits of the Settlement Class Member’s Social Security

number and/or the Employee ID number; (d) the case name and number; (e) a clear statement

indicating that the Settlement Class Member wishes to object to the Settlement; (f) the basis for the

objection; and (g) if the Settlement Class Member intends to appear at the Final Approval Hearing.

Settlement Class Members who submit a timely Notice of Objection will have a right to appear at

the Final Approval Hearing in order to have their objections heard by the Court and may appear



                              EXHIBIT A, PAGE 19
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 37 of 68




through their own attorney at the Settlement Class Member’s expense. At no time shall any of the

Parties or their counsel seek to solicit or otherwise encourage Class Members to file written

objections to the Settlement or appeal from the Final Approval Order and Judgment. Class

Members who submit a written request for exclusion are not entitled to object to the Settlement.

       O.      Funding and Allocation of the Maximum Settlement Amount. Defendants are

required to pay the sum of the Individual Settlement Payments, the Class Representatives Service

Awards, the Class Counsel Award, the LWDA Payment, Employer-Side Payroll Taxes, and the

Settlement Administration Costs, as specified in this Agreement and as approved by the Court, up

to the Maximum Settlement Amount and no more.

               1.     Funding Due Date. No later than ten (10) calendar days after the Effective

Date, Defendants shall fund the Maximum Settlement Amount to the Settlement Administrator to

fund the Settlement, as set forth in this Agreement.

               2.     Individual Settlement Payments. Individual Settlement Payments shall be

paid from the Net Settlement Amount and shall be paid pursuant to the formula set forth herein.

                      a.      Calculation of Estimated Individual Settlement Payments. Using the

Class Data, the Settlement Administrator will calculate the total Compensable Workweeks for all

Class Members. The respective Compensable Workweeks for each Class Member will be divided

by the aggregate Compensable Workweeks for all Settlement Class Members, resulting in the

Payment Ratio for each Settlement Class Member. Each Class Member’s Payment Ratio will then

be multiplied by the estimated Net Settlement Amount to calculate each Class Member’s estimated

Individual Settlement Payments.

                      b.      Calculation of Individual Settlement Payments. Using the Class

Data, or using the Compensable Workweeks calculated based on disputed and subsequently

approved alternative employment dates (where dates of employment have been disputed by a

Settlement Class Member in accordance with this Agreement), the Settlement Administrator will

calculate the total Compensable Workweeks for all Settlement Class Members. The respective

Compensable Workweeks for each Settlement Class Member will be divided by the total



                              EXHIBIT A, PAGE 20
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 38 of 68




Compensable Workweeks for all Settlement Class Members, resulting in the Payment Ratio for

each Settlement Class Member. Each Settlement Class Member’s Payment Ratio will then be

multiplied by the Net Settlement Amount to calculate each Settlement Class Member’s Individual

Settlement Payment.

                       c.     Allocation. For tax purposes, Individual Settlement Payments shall

be allocated and treated as follows: ten percent (10%) of each Individual Settlement Payment will

be allocated to settlement of wage claims and subject to withholdings and taxes, twenty percent

(20%) will be allocated to expense reimbursements, and thirty-five percent (35%) will be allocated

to the settlement of claims for penalties, and the remaining thirty-five percent (35%) will be

allocated to interest under the California Labor Code. The portion allocated to wages in each

Individual Settlement Payment will be reported on an IRS Form W-2 and the portions allocated to

interest and penalties will be reported on an IRS Form-1099 by the Settlement Administrator.

                       d.     Mailing. All Individual Settlement Payment checks shall be mailed

by regular First Class U.S. Mail to Settlement Class Members’ last known mailing address no later

than fourteen (14) calendar days after the Effective Date.

                       e.     Expiration. Any Individual Settlement Payment checks issued to

Settlement Class Members shall remain valid and negotiable for one hundred and eighty (180)

calendar days from the date of their issuance. If a Settlement Class Member does not cash his or

her settlement check within 90 days, the Settlement Administrator will send a letter to such

persons, advising that the check will expire after the 180th day, and invite that Settlement Class

Member to request reissuance in the event the check was destroyed, lost or misplaced. In the event

an Individual Settlement payment check has not been cashed within one hundred and eighty (180)

days, all such checks shall be voided and funds associated with such voided checks plus any

accrued interest that has not otherwise been distributed, shall be awarded 50% to No Kid Hungry, a

non-profit organization providing child hunger relief programs, including school meals and after-

school meals, and 50% to Legal Aid at Work, a California non-profit group providing legal

counseling and representation to workers.



                              EXHIBIT A, PAGE 21
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 39 of 68




               3.      Class Representative Service Award. Defendants agree not to oppose or

object to any application or motion by Named Plaintiffs for the Class Representative Service

Award of up to Seven Thousand Five Hundred Dollars ($7,500.00) each in exchange for the

Released Claims and the General Release by Named Plaintiffs for their time, effort and risk in

bringing and prosecuting this matter. The Settlement Administrator shall pay the Class

Representative Service Award to Named Plaintiffs from the Maximum Settlement Fund no later

than fourteen (14) calendar days after the Effective Date. Any portion of the requested Class

Representative Service Award that is not awarded to the Class Representative shall be part of the

Net Settlement Amount and shall be distributed to Settlement Class Members as provided in this

Agreement. The Settlement Administrator shall issue an IRS Form 1099 — MISC to the Named

Plaintiffs for their Class Representative Service Award, and shall hold harmless Defendants from

any claim or liability for taxes, penalties, or interest arising as a result of the Class Representative

Award. Named Plaintiffs shall be solely and legally responsible to pay any and all applicable taxes

on his Class Representative Service Award. The Class Representative Service Award shall be in

addition to the Named Plaintiffs’ respective Individual Settlement Payment as a Settlement Class

Member. In the event that the Court reduces or does not approve the requested Class

Representative Service Award, Plaintiffs shall not have the right to revoke the Settlement, and it

will remain binding.

               4.      Class Counsel Award. Defendants agree not to oppose or object to any

application or motion by Class Counsel for attorneys’ fees not to exceed thirty-three and one-third

percent (33-1/3%) of the Maximum Settlement Amount ($1,250,000.00 out of $3,750,000.00), plus

actual costs and expenses estimated at $56,000 and supported by declaration, from the Maximum

Settlement Amount. Any portion of the requested Class Counsel Award that is not awarded to

Class Counsel shall be part of the Net Settlement Amount and shall be distributed to Settlement

Class Members as provided in this Agreement. The Settlement Administrator shall pay the Class

Counsel Award to Class Counsel from the Maximum Settlement Amount no later than fourteen

(14) calendar days after the Effective Date. Class Counsel shall be solely and legally responsible



                               EXHIBIT A, PAGE 22
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 40 of 68




to pay all applicable taxes on the payment made pursuant to this paragraph. The Settlement

Administrator shall issue an IRS Form 1099 — MISC to Class Counsel for the payments made

pursuant to this paragraph. In the event that the Court reduces or does not approve the requested

Class Counsel Award, Named Plaintiffs and Class Counsel shall not have the right to revoke the

Settlement, and it will remain binding. A reduced Class Representative or Class Counsel Award

may be appealed.

               5.     PAGA Payment. Fifty Thousand dollars ($50,000.00) shall be allocated

from the Maximum Settlement Amount for payment of alleged claims for civil penalties pursuant

to the Labor Code Private Attorneys General Act of 2004. The Settlement Administrator shall pay

seventy-five percent (75%) of the PAGA Payment, or $37,500.00 to the California Labor and

Workforce Development Agency (“LWDA Payment”) no later than fourteen (14) calendar days

after the Effective Date. Twenty-five (25%), or $12,500.00, will be part of the Net Settlement

Amount and distributed to Settlement Class Members as described in this Agreement.

               6.     Settlement Administration Costs. The Settlement Administrator shall be

paid for the costs of administration of the Settlement from the Maximum Settlement Amount,

currently estimated at $36,500. The Settlement Administrator shall be paid the Settlement

Administration Costs no later than fourteen (14) calendar days after Defendants transmit the

Maximum Settlement Amount to the Settlement Administrator for disbursement under this

Agreement and as ordered by the Court.

       P.      Final Approval Motion. At the earliest practicable time following the expiration of

the Response Deadline, and as ordered by the Court, Named Plaintiffs shall file with the Court a

Motion for Order Granting Final Approval of Settlement and Entering Judgment, which motion

shall request final approval of the Settlement and the amounts payable for the Class Representative

Service Award, the Class Counsel Award, the LWDA Payment, the Settlement Administration

Costs, and also seek entry of a Final Approval Order and Judgment.

               1.     Review of Motion for Final Approval. Class Counsel will provide an

opportunity for Defendants’ Counsel to review the Motion for Final Approval of Settlement prior



                             EXHIBIT A, PAGE 23
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 41 of 68




to filing with the Court. The Parties and their counsel will cooperate with each other and use their

best efforts to obtain the Court’s approval of the Motion for Final Approval of the Settlement.

               2.      Declaration by Settlement Administrator. The Settlement Administrator

shall submit a declaration in support of Named Plaintiffs’ Motion for Final Approval of the

Settlement detailing: (a) the number of Notices mailed and re-mailed to Class Members; (b) the

number of undeliverable Notices; (c) the number of timely requests for exclusion; (d) the number

of objections submitted; (e) the amount of the highest and average Individual Settlement Payments,

the Settlement Administration Costs; and (f) any other information as the Parties mutually agree or

the Court orders the Settlement Administrator to provide.

       Q.      Defendants’ Option to Terminate Settlement. If, after the Response Deadline and

before the Final Approval Hearing, the number of Class Members who submitted timely and valid

written requests for exclusion from the Settlement is at least five percent (5%) of all Class

Members, Defendants shall have, in its sole discretion, the option to terminate this Settlement. If

Defendants exercise the option to terminate this Settlement, Defendants shall: (a) provide written

notice to Class Counsel prior to the Final Approval Hearing and no later than seven (7) calendar

days after receiving notice from the Settlement Administrator of the number of Class Members

who have submitted timely and valid requests for exclusion; (b) pay all Settlement Administration

Costs incurred up to the date or as a result of the termination; and (c) the Parties shall proceed in all

respects as if this Agreement had not been executed.

       R.      Dispute Resolution Concerning Enforcement of the Terms of This Settlement

Agreement. Except as provided herein, all disputes concerning the interpretation, calculation or

payment of settlement shares, or other disputes regarding compliance with this Settlement

Agreement shall be resolved as follows: if Named Plaintiffs or Class Counsel (on behalf of Named

Plaintiffs or any Class Member) or Defendants at any time contend that the other Party has

breached or acted contrary to the Settlement Agreement, that Party shall notify the other Party in

writing of the alleged violation. Upon receiving notice of the alleged violation or dispute, the

responding Party shall have ten (10) calendar days to correct the alleged violation and/or respond



                               EXHIBIT A, PAGE 24
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 42 of 68




to the initiating Party with the reasons why the Party disputes all or part of the allegation. If the

response does not address the alleged violation to the initiating Party’s satisfaction, the Parties shall

negotiate in good faith for up to ten (10) calendar days to resolve their differences and shall present

any and all application(s) and/or stipulation(s) to the Court as may be necessary to effectuate their

resolution and obtain the Court’s approval. If the Parties are unable to resolve their differences

within thirty (30) calendar days after the writing which notified them of the alleged violation, either

Party may elect to file (l) an appropriate motion for enforcement with the Court, or (2) take any

other legal action to enforce this Settlement Agreement, including and not limited to, pursuant to

the Court’s continuing jurisdiction and as stated in Section Y herein.

       S.      Cooperation. The Parties and their counsel will cooperate with each other and use

their best efforts to effect the implementation of the Settlement.

       T.      Interim Stay of Proceedings. The Parties agree to stay all proceedings in the Action,

except such proceedings necessary to implement and complete the Settlement, pending the Final

Approval Hearing to be conducted by the Court.

       U.      Amendment or Modification. This Agreement may be amended or modified only

by a written instrument signed by counsel for all Parties or their successors-in-interest.

       V.      Entire Agreement. This Agreement and its exhibits constitute the entire Agreement

among the Parties, and no oral or written representations, warranties or inducements have been

made to any Party concerning this Agreement or its exhibits other than the representations,

warranties and covenants contained and memorialized in the Agreement and its exhibits.

       W.      Authorization to Enter Into Settlement Agreement. Counsel for all Parties warrant

and represent they are expressly authorized by the Parties whom they represent to negotiate this

Agreement and to take all appropriate actions required or permitted to be taken by such Parties

pursuant to this Agreement to effectuate its terms, and to execute any other documents required to

effectuate the terms of this Agreement. The person signing this Agreement on behalf of

Defendants represent and warrant that they are authorized to sign this Agreement on behalf of

Defendants. Each Named Plaintiff represents and warrants that she is authorized to sign this



                               EXHIBIT A, PAGE 25
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 43 of 68




Agreement and that she has not assigned any claim, or part of a claim, covered by this Settlement

to a third-party.

        X.       Binding on Successors and Assigns. This Agreement shall be binding upon, and

inure to the benefit of, the successors or assigns of the Parties, as previously defined.

        Y.       California Law Governs. All terms of this Agreement and the Exhibits and any

disputes arising hereunder shall be governed by and interpreted according to the laws of the State

of California.

        Z.       Counterparts. This Agreement may be executed in one or more counterparts. All

executed counterparts and each of them shall be deemed to be one and the same instrument

provided that counsel for the Parties to this Agreement shall exchange among themselves copies or

originals of the signed counterparts.

        AA.      This Settlement Is Fair, Adequate and Reasonable. The Parties believe this

Settlement is a fair, adequate and reasonable settlement of this Action and have arrived at this

Settlement after extensive arms-length negotiations, taking into account all relevant factors, present

and potential.

        BB.      Jurisdiction of the Court. The Parties agree that the Court shall retain jurisdiction

with respect to the interpretation, implementation and enforcement of the terms of this Agreement

and all orders and judgments entered in connection therewith, and the Parties and their counsel

submit to the jurisdiction of the Court for purposes of interpreting, implementing and enforcing the

settlement embodied in this Agreement and all orders and judgments entered in connection

therewith.

        CC.      Invalidity of Any Provision. Before declaring any provision of this Agreement

invalid, the Court shall first attempt to construe the provisions valid to the fullest extent possible

consistent with applicable precedents so as to define all provisions of this Agreement valid and

enforceable.

        DD.      Publicity. Other than as necessary to implement the Settlement, neither Plaintiffs

nor Class Counsel shall initiate any publicity, disclosure or contact with the media, or respond to



                                EXHIBIT A, PAGE 26
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 44 of 68




any inquiry from the media, regarding the Settlement other than to confirm that this Action has

settled. Any confirmation of Settlement shall remain confidential until Notice is mailed.

       EE.      No Unalleged Claims. Class Representatives and Class Counsel represent that, as

of the date of execution of this Settlement, they do not currently intend to pursue any claims

against Defendants, including, but not limited to, any and all claims relating to or arising from

Plaintiff’s employment with Defendants, and that Plaintiff’s Counsel is not currently aware of any

facts or legal theories upon which any claims or causes of action could be brought against

Defendants, excepting those facts or legal theories alleged in the operative complaint in this

Action. The Parties further acknowledge, understand and agree that this representation is essential

to the Agreement and that this Agreement would not have been entered into were it not for this

representation. Nothing in this Paragraph will be construed as a restraint on the right of any

counsel to practice.

       FF.     Waiver of Certain Appeals. The Parties agree to stipulate to class certification for

purposes of implementing this Settlement only and agree to waive all appeals from the Court’s

final approval of the Settlement, unless the Court modifies the Settlement, for example, by not

awarding the requested Class Representative Service Payments or attorneys’ fees.

       GG.     No Admissions. Named Plaintiffs have claimed and continue to claim that the

Released Claims have merit and give rise to liability on the part of Defendants. Defendants claim

that the Released Claims have no merit and do not give rise to liability. This Agreement is a

compromise of disputed claims. Nothing contained in this Agreement and no documents referred

to herein and no action taken to carry out this Agreement may be construed or used as an admission

by or against the Defendants or Named Plaintiffs or Class Counsel as to the merits or lack thereof

of the claims asserted.

       HH.     Notice of Settlement to LWDA. Named Plaintiffs hereby represents that Named

Plaintiffs will provide notice of this Agreement and proposed settlement to the Labor Workforce

Development Agency (“LWDA”) at the time the motion for preliminary approval is filed as

required by Labor Code Section 2699(l)(2).



                              EXHIBIT A, PAGE 27
                  II
DocuSign Envelope ID: 79089E5C-E6CD-42C7-8467-58F106F0F136
                 Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 45 of 68




                              IN WITNESS WHEREOF, this Joint Stipulation of Class Action and PAGA Settlement is

              2        executed by and on behalf of the Settling Parties and their duly authorized attorneys, as of the day

              3 and year herein set forth.

              4
                       DATED: October_, 20 I 9
              5
                                                                    By:-------------
              6                                                      Plaintiff~ JEANNETTE COOKS

              7
                       DATED: October _,2019                        BY: _ _ _ _ _ _ _ _ _ _ __
              8
                                                                              Plaintiff, AL WENA FRAZIER
              9                    October 28, 2019                                                  ~OocuSlgned by:

             10 DATED: October _,2019
                                                                    BY: =-,-~__,.,,..,L_,,,A..,;~..,;D;;;~.,.'D,...52;.;.EC,,,.~"'30..,;···,=,...,...-
             11                                                               Plaintiff, AUDREY L. BROWN
             12
                       DATED: October _,2019                        LAW OFFICE OF CATHERINE STARR
             13

             14                                                     BY: _ _ _ _ _ _ _ _ _ _ __

             15                                                              Catherine Starr
                                                                             Attorneys for Plaintiffs and the Putative Class
             16
                       DATED: October _,2019                        LAW OFFICE OF OLIVIA SANDERS
             17
                                                                    By:__.,,..,.,...,,.....,,,---.,....-----
             18                                                         Olivia Sanders
                                                                        Attorneys for Plaintiffs and the Putative Class
             19
                                       28
                       DATED: October _,2019
            20                                                     COHELAN KHOURY & SINGER

            21
            22                                                     By:--------------
                                                                    Michael D. Singer/ Jeff Geraci
                                                                    Attorneys for Plaintiffs and the Putative Class
            23

            24                                                                [Signatures, continued next page]
            25
            26
            27
            28                                                             28
                                         JOINT STIPULATION OF CLASS ACTION AND PAGA SETTLEMENT

                                                   EXHIBIT A, PAGE 28
     Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 46 of 68




1           IN WITNESS WHEREOF, this Joint Stipulation of Class Action and PAGA Settlement is

2    executed by and on behalf of the Settling Parties and their duly authorized attorneys, as of the day

3    and year herein set forth.

4
     DATED: October_, 2019
5
                                                  By:   -=-c---,---,-=,--==------=-==--:c-:,-------
6                                                       Plaintiff, JEANNETTE    COOKS

 7
     DATED: October _,2019
 8                                                BY: --.,--,-- =---== ~-=--
                                                      Plaintiff, AL WENA FRAZIER
 9

10   DATED: October _,2019
                                                  BY: =-:-----,-----7=.......,..,,=-=~,,.....,='="==-=---
11                                                    P laintiff, AUDREY L. BROWN

12
      DATED: October _,2019                       LAW OFFICE OF CATHERINE STARR
13

14
                                                  BY:   ----=         -=--~ ---
                                                        Catherine Starr
15                                                      Attorneys for Plaintiffs and the Putative Class
16
                                                  LAW OFFICE OF OLIVI
      DATED: October~0 19
17                                                By:   tfJ
                                                         Olivia Sanders
18
                                                         Attorneys for Plaintiffs and the Putative Class
19
      DATED: October_, 2019                       COHELAN KHOURY & SINGER
20

21
                                                  By:-----,---- ---:--------:- -----:-::-=--- -,-----
22                                                    Michael D. Singer/ Jeff Geraci
                                                     Attorneys for Plaintiffs and the Putative Class
23

24                                                       [Signatures, continued next page]

25

26
27

28                                                      28
                         JOINT STIPULATION OF CLASS ACTION AND PAGA SETTLEMENT
                                  EXHIBIT A, PAGE 29
                  II
DocuSign Envelope ID: 79089E5C-E6CD-42C7-8467-58F106F0F136
                  Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 47 of 68




                       DATED: October   1t2019               GAINES & GAINES, APLC
              2

              3                                              By:
                                                                   ""D-a---cni/-.:;n;c;l----c/-ne-s""!rAccl:-e-x-cP:-.-;-;K-:-a,-to"fsc-7k_y_ __
              4                                                    Miri              . himmel
                                                                   Attorneys f; Plaintiffs and the Putative Class
              5
              6

              7        DATED: October       , 2019           TNG GP, THE NEWS GROUP, INC., THE NEWS
                                                             GROUP, L.P., AND SELECT MEDIA SERVICES,
              8                                              L.L.C

              9
                                                             By: ~ ~ ~ ~ - - - - - - - - - -
             10                                                     John Swider
                                                                    President, Select Media Services, L.L.C.
             11                                                     On behalf of all Defendants
             12
             13        DATED: October -     , 2019           OGLETREE, DEAKINS, NASH, SMOAK &
                                                             STEWART, P.C.
             14
             15
                                                             By: - - - - - - - - - - - - - - -
                                                                 Anthony J. DeCristoforo I Michael J. Nader
             16                                                    Attorneys for Defendant
                                                                   TNG GP, The News Group, Inc., The News
             17                                                    Group, L.P., and Select Media Services, L.L.C
             18
                                                                                                                                          38918346.1
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28                                                    29
                                      JOINT STIPULATION OF CLASS ACTION AND PAGA SETTLEMENT

                                                  EXHIBIT A, PAGE 30
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 48 of 68




              EXHIBIT 1
                       EXHIBIT A, PAGE 31
            Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 49 of 68
                     Jeannette Cooks, et al v. The News Group, Select Media Services, et al
U.S. District Court, Eastern District of California, Case No.: 2:16-CV-01160-KJM-AC / 2:16-CV-02113-KJM-AC
                                       (Jointly referred to as “Cooks v. TNG”)



                            NOTICE OF CLASS ACTION SETTLEMENT

To:   All persons employed by TNG GP, The News Group, Inc. and Select Media Services, LLC
      (collectively “TNG”) as a non-exempt employee in the State of California as a merchandiser at any
      time during the period from April 14, 2012 through October 3, 2019.
                        A court authorized this Notice. This is not a solicitation.
                      This is not a lawsuit against you and you are not being sued.
                  However, your legal rights may be affected by a class action settlement.
               Your rights and each option, and related deadlines, are explained in this Notice.



                   YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

                                The estimated amount of your Individual Settlement Payment is shown in
 YOU DO NOT NEED TO
                                Paragraph 8 of this Notice. Keep the Settlement Administrator informed of your
 DO ANYTHING TO
                                current mailing address. Once the Court grants final approval of the Settlement,
 RECEIVE A
                                the Settlement Administrator will mail your check to the last known address on
 SETTLEMENT PAYMENT
                                file for you.

 CHANGE CONTACT                 YOU MUST update your contact information with the Settlement Administrator
 INFORMATION                    to ensure that you receive your Individual Settlement Payment.




 -
                                You can exclude yourself from the Settlement if you do not wish to participate
 EXCLUDE YOURSELF
                                in the Settlement. This is the only option that allows you to pursue your own
 Deadline: [Response
                                lawsuit against TNG about the legal claims in this case. If you exclude yourself,
 Deadline]
                                you will not receive an Individual Settlement Payment.

                                If you think the Settlement is not fair, you can submit a written objection
                                (“Notice of Objection”) to the Settlement Administrator, and it will be


--
 OBJECT
                                considered by the Court. You may also ask to speak in Court about why you
 Deadline: [Response
                                think the Settlement is not fair at the time of the Final Approval Hearing. If the
 Deadline]
                                Settlement is approved, you will be bound by the terms of the Settlement and
                                releases described in this Notice.
 DO NOTHING
                                If you do nothing (that is, if you do not submit a timely request for exclusion),
                                you will be mailed an Individual Settlement Payment at the address listed above,
                                and you will be bound by the terms of the Settlement and releases described in
                                this Notice.




                                        EXHIBIT A, PAGE 32
               Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 50 of 68
                                                  WHAT THIS NOTICE CONTAINS
BASIC INFORMATION
     1. Why did I get this notice? ................................................................................................Page 3
     2. What is this Lawsuit about? .............................................................................................Page 3
     3. Why is this a class action? ...............................................................................................Page 3
     4. Why is there a Settlement? ...............................................................................................Page 3
     5. Who are the Parties in this Lawsuit...................................................................................Page 3
     6. Do I have a lawyer in this case? ........................................................................................Page 3

THE TERMS OF THE SETTLEMENT
     7. What is the settlement amount and how will the Individual Settlement
        Payments be calculated? ...................................................................................................Page 4
     8. How much will my Individual Settlement Payment be? ...................................................Page 5
     9. What do I do if my dates of employment are wrong? ......................................................Page 5

HOW TO GET A PAYMENT
    10. How can I get my Individual Settlement Payment? ..........................................................Page 6
    11. What am I giving up to get an Individual Settlement Payment? .......................................Page 6

EXCLUDING YOURSELF FROM THE SETTLEMENT
    12. How do I exclude myself from the Settlement? ................................................................Page 6
    13. If I don’t exclude myself, can I sue TNG for the same thing later? ..................................Page 7

OBJECTING TO THE SETTLEMENT
     14. How do I tell the Court that I don’t like the Settlement? ..................................................Page 7
     15. What is the difference between objecting and being excluded? .......................................Page 7

THE COURT’S FINAL APPROVAL HEARING
     16. When and where will the Court decide whether to approve the Settlement? ...................Page 7
     17. Do I have to come to the hearing? ....................................................................................Page 8

GETTING MORE INFORMATION
     18. Who may I contact if I have questions about the Settlement? ..........................................Page 8

ADDITIONAL IMPORTANT INFORMATION ...........................................................................Page 8




                                                       EXHIBIT A, PAGE 33
             Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 51 of 68
                                     BASIC INFORMATION

1.       Why did I get this notice?
The Court has preliminarily approved a settlement of the lawsuit Jeannette Cooks, et al v. The News Group, Select
Media Services, et al, Case No. 2:16-CV-01160-KJM-AC / 2:16-CV-02113-KJM-AC (jointly referred as “Cooks v.
TNG”), which is pending in the U.S. District Court for the Eastern District of California (“Action” or “Lawsuit”). The
Settlement is on behalf of a proposed Class, defined as all current and former non-exempt employees of TNG who
worked in the State of California as merchandisers during the period from April 14, 2012 through October 3, 2019.
You received this notice because TNG’s records show that you worked for TNG as a non-exempt merchandiser in
California at some time during the period from April 14, 2012 through October 3, 2019, and therefore, you may be a
member of the Class (“Class Member”). This notice explains the Lawsuit, the settlement, your legal rights, the benefits
available for you, your eligibility for benefits, and how you obtain them.
2.       What is this Lawsuit about?
 Jeannette Cooks, Alwena Frazier, and Audrey Brown (“Plaintiffs”) sued on behalf of themselves and other
 Merchandisers in California. Plaintiffs assert that Defendants owe them and other Merchandisers additional
 compensation for meal and rest breaks that were not provided, unpaid wages, unpaid overtime wages, unreimbursed
 business expenses, as well as penalties for inaccurate itemized wage statements, the late payment of final wages, and
 other related penalties. Plaintiffs seek damages for lost wages, interest, and penalties. They also seek attorneys’ fees
 and expenses. Defendants strongly deny Plaintiffs’ allegations and admit no wrongdoing. To avoid the costs of
 litigation, however, the Parties have agreed to settle this matter.
3.       Why is this a class action?
 In a class action, one court resolves the issues for everyone in the class, except for those people who decide to exclude
 themselves from the class. In this case, Plaintiffs Jeannette Cooks, Alwena Frazier, and Audrey Brown, sue on behalf
 of themselves and other merchandisers, and the group of merchandisers with similar claims is called a “Class.” Each
 person included in the class definition is a “Class Member.”
4.       Why is there a Settlement?
 The Court has not decided in favor of either party, not the Plaintiffs or the Defendants. There was no trial. Instead,
 both sides agreed to a no-fault settlement of the Lawsuit (“Settlement”). That way, they avoid the cost of a trial and
 the Class Members can get compensation from the Settlement. Plaintiffs and Class Counsel think that the Settlement
 is best for the Class.
5.       Who are the Parties in this Lawsuit?
 TNG employed Plaintiffs as non-exempt merchandisers in California.
 TNG GP, The News Group, Inc. and Select Media Services, LLC are the named Defendants (collectively
 “Defendants” or “TNG”).
6.       Do I have a lawyer in this case?
The Court has appointed Class Counsel listed below to represent your interests in this case.

                           Class Counsel                                         Defendants are represented by:
                         Michael D. Singer                                           Anthony J. DeCristoforo
                            Jeff Geraci                                                 Michael J. Nader
                         Diana M. Khoury                                            Ogletree, Deakins, Nash,
                      Cohelan Khoury & Singer                                         Smoak & Stewart, P.C.
                       605 C Street, Suite 200                                    500 Capital Mall, Suite 2500
                       San Diego, CA 92101                                           Sacramento, CA 95814




                                             EXHIBIT A, PAGE 34
             Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 52 of 68
                       Daniel F. Gaines                             Jerome L. Rubin
                        Alex Katofsky                               Williams Kastner
                     Miriam L. Schimmel                        601 Union Street, Suite 4100
                    Gaines & Gaines, APLC                          Seattle, WA 98101
                 27200 Agoura Road, Suite 101
                     Calabasas, CA 91301

                          Olivia Sanders
                  Law Offices of Olivia Sanders
               3415 South Sepulveda Blvd, Suite 660
                     Los Angeles, CA 90034

                          Catherine Starr
                    5770 East Appaloosa Avenue
                         Clovis, CA 93619




          -
If you have questions regarding this Settlement, you should contact Class Counsel, or the Settlement Administrator
at 1-800-[telephone]. You may also view documents relating to the Settlement (including, but not limited to, the
complaint, all papers filed in connection with the motion for preliminary approval of the Settlement, the order granting
preliminary approval of the Settlement, and other documents) by visiting the following website:

                                         www.TNGClassActionSettlement.com.

                                       THE TERMS OF THE SETTLEMENT

7.       What is the settlement amount and how will the Individual Settlement Payment be calculated?
 Under the proposed Settlement, TNG will pay $3,750,000.00 (referred to as the “Maximum Settlement Amount” or
 “MSA”) to fully and finally resolve all claims in the Lawsuit.
 The “Net Settlement Amount” or “NSA” means the Maximum Settlement Amount, less all of the following amounts,
 which are subject to approval by the Court:
     A. Attorneys’ Fees and Costs: Class Counsel will apply to the Court for attorneys’ fees of up to $1,250,000.00,
        and reimbursement of actual litigation costs and expenses estimated at $56,000.
     B. Class Representative Service Award: Class Counsel will apply to the Court for a Service Award of up to
        $7,500 to each Plaintiff for their efforts in prosecuting this case. Plaintiff’s Service Award will be in addition
        to any Individual Settlement Payment he receives as a Settlement Class Member.
     C. LWDA Payment: Class Counsel will apply to the Court for an allocation of $50,000 towards the PAGA claims
        in the Lawsuit. The Settlement Administrator shall pay $37,500 (75% of $50,000) to the California Labor
        and Workforce Development Agency) no later than fourteen (14) calendar days after the Effective Date. The
        other 25%, the amount of $12,500, will be retained in the NSA and distributed to the Class Members.
     D. Settlement Administration Costs: The Settlement Administration Costs refer to the fees and expenses
        reasonably incurred by the Settlement Administrator to, among other things, distribute notice packets to Class
        Members, process requests for exclusion and Notices of Objection, and distribute payments under the
        Settlement. Settlement Administration Costs are estimated to be $36,500.00.
     E. Employer-side Payroll Taxes: The employer’s portion of FICA, FUTA, and all other state and federal payroll
        taxes, estimated to be $37,560.
 If the Court grants final approval of the Settlement, the NSA will be paid out entirely, automatically, to all Class
 Members who do not request exclusion from the Settlement (“Settlement Class Members”). Any portion of the NSA
 that would have been paid to individuals who timely request exclusion from the Settlement will be paid to the




                                             EXHIBIT A, PAGE 35
            Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 53 of 68
 Settlement Class Members who participate in the Settlement. In other words, the entire NSA will be paid to
 Settlement Class Members, and no portion of the NSA will be returned to TNG under any circumstances.
 Each Settlement Class Member’s share of the NSA will be based on the number of Compensable Workweeks that he
 or she worked for TNG in California during the period from April 14, 2012 through October 3, 2019 (“Class Period”),
 using the following procedure:
     •   The Settlement Administrator will calculate the number of Compensable Workweeks by calculating the
         number of shifts each Class Member worked during the Class Period, and then dividing that number by seven
         (7), and rounding up that amount to the nearest whole number.
     •   The Settlement Administrator will determine the total, aggregate number of Compensable Workweeks
         worked by all Class Members.
     •   Each Class Member’s Compensable Workweeks will be divided by the total Compensable Workweeks for
         all Class Members, resulting in the “Payment Ratio” for each Class Member.
     •   Each Class Member’s Payment Ratio will then be multiplied by the Net Settlement Amount to calculate the
         gross amount of each Individual Settlement Payment.
 Ten percent (10%) of each Individual Settlement Payment will be allocated to the settlement of claims for unpaid
 wages, and will have withholdings and taxes deducted at each Settlement Class Members’ last-reported withholding
 status; twenty percent (20%) will be allocated to expense reimbursements; and thirty-five percent (35%) will be
 allocated to the settlement of claims for penalties; and, the remaining thirty-five percent (35%) will be allocated to
 interest under the California Labor Code. The portion allocated to wages in each Individual Settlement Payment will
 be reported on an IRS Form W-2, and the portions allocated to interest and penalties will be reported on an IRS Form-
 1099 by the Settlement Administrator.
8.       How much will my Individual Settlement Payment be?
 TNG’s records show that you were employed by TNG as a Class Member from <<Start Date>> to <<End Date>>
 during the Class Period, and worked <<Compensable Workweeks>> Compensable Workweeks during the Class
 Period. Based on this information, your estimated gross Individual Settlement Payment is approximately
 $<<Estimated Individual Settlement Payment>>.

 This amount is only an estimate. The actual Individual Settlement Payment you receive may be slightly more or less
 than the estimated amount shown.

9.       What do I do if my dates of employment are wrong?
 Your dates of employment, and the number of Compensable Workweeks as shown above, were determined based
 upon TNG’s records. If you believe the dates of employment and/or the number of Compensable Workweeks
 attributed to you are not right, you may send a letter to the Settlement Administrator stating what you believe the right
 dates are. In order to be considered, you must mail your letter to the Settlement Administrator at the address listed
 below, in Paragraph 12 of this Notice, postmarked on or before [60 days after initial mailing], 2019. Your dispute
 must contain: (1) your full name and address; (2) the case name and number (Jeannette Cooks, et al v. The News
 Group, Select Media Services, et al, Case No. 2:16-CV-01160-KJM-AC / 2:16-CV-02113-KJM-AC); (3) a clear
 statement indicating you wish to dispute the dates of employment and/or number of Compensable Workweeks
 attributed to you; and (4) the dates of employment and/or number of Compensable Workweeks you contend are
 correct, together with any supporting documents or information. The Settlement Administrator will resolve any
 dispute regarding your dates of employment and/or number of Compensable Workweeks based on TNG’s records
 and any information you provide.




                                             EXHIBIT A, PAGE 36
            Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 54 of 68
                                  HOW TO GET A PAYMENT

10.     How do I get my Individual Settlement Payment?
You do not need to do anything -- you will automatically receive your Individual Settlement Payment after the Court
approves the Settlement at a Final Approval Hearing. You must notify the Settlement Administrator of any change or
correction in your contact information, or if the information shown in Paragraph 8 regarding your employment with
Defendant is not correct. It is your responsibility to keep the Settlement Administrator informed of any change
in your address. If final approval of the Settlement is granted, your Individual Settlement Payment
installments will be mailed to the last known address on file with the Settlement Administrator.
Settlement Class Members receiving an Individual Settlement Payment will be responsible for correctly
characterizing this compensation for tax purposes and paying taxes due, if any.
11.     What am I giving up to get an Individual Settlement Payment?
Unless you exclude yourself, you remain in the Class, which means you will not be able to sue, continue to sue, or be
part of any other lawsuit against Defendants for the same legal issues in this Action. Specifically, you will be giving
up or “releasing” the claims described below:
Release of Claims: If the Court approves the Settlement, each Class Member who has not excluded themselves from
the Settlement will be bound by the Settlement, and thereby release Defendants, and their past, present and/or future,
direct and/or indirect, officers, directors, members, managers, employees, agents, representatives, attorneys, insurers,
partners, investors, shareholders, administrators, parent companies, subsidiaries, affiliates, divisions, predecessors,
successors, assigns, and joint venturers, and all persons acting under, by, through, or in concert with any of them, and
each of them (the “Released Parties”), from all claims, causes of action and factual or legal theories that were alleged
in the Lawsuit, or reasonably could have been alleged based on the facts and legal theories contained in the Lawsuit,
including all of the following claims for relief: (a) failure to pay all regular wages, minimum wages and overtime
wages due; (b) failure to provide proper meal periods, and to properly provide premium pay in lieu thereof; (c) failure
to provide proper rest periods, and to properly provide premium pay in lieu thereof; (d) failure to reimburse business
expenses; (e) failure to provide complete, accurate or properly formatted wage statements; (f) waiting time penalties
that could have been premised on the claims, causes of action or legal theories of relief described above or any of the
claims, causes of action or legal theories of relief pleaded in the operative complaint; (g) unfair business practices
that could have been premised on the claims, causes of action or legal theories of relief described above or any of the
claims, causes of action or legal theories of relief pleaded in the operative complaint; (h) all claims under the
California Labor Code Private Attorneys General Act of 2004 that could have been premised on the claims, causes
of action or legal theories described above or any of the claims, causes of action or legal theories of relief pleaded in
the operative complaint; (i) any other claims or penalties under the wage and hour laws pleaded in the Action; and (j)
all damages, penalties, interest and other amounts recoverable under said claims, causes of action or legal theories of
relief (collectively, the “Released Claims”). The period of the Release shall extend to the limits of the Covered
Period. The res judicata effect of the Judgment will be the same as that of the Release. The definition of Released
Claims shall not be limited in any way by the possibility that Plaintiffs or Settlement Class Members may discover
new facts or legal theories or legal arguments not alleged in the operative complaint but which might serve as an
alternative basis for pursuing the same claims, causes of action, or legal theories of relief falling within the definition
of Released Claims.


                            EXCLUDING YOURSELF FROM THE SETTLEMENT

12.     How do I exclude myself from the Settlement?
If you want to retain the right to pursue claims related to this case against the Defendants and/or you do NOT want a
payment from this Settlement, then you must exclude yourself. Excluding yourself is also referred to as “opting-out.”
If you exclude yourself, you will not receive money from this settlement.




                                             EXHIBIT A, PAGE 37
            Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 55 of 68
The request for exclusion must contain: (1) your name, address, telephone number, and the last four digits of your
Social Security Number or your full Employee ID Number; (2) your signature or the signature of your legal
representative; (3) the case name and number (Jeannette Cooks, et al v. The News Group, Select Media Services,
et al, Case No. 2:16-CV-01160-KJM-AC / 2:16-CV-02113-KJM-AC); and (4) a clear statement that you wish to
exclude yourself from the Settlement.
To be timely, any request for exclusion must be mailed or faxed to the Settlement Administrator, postmarked or fax-
stamped on or before [Response Deadline], to the following address or fax number:
                                           TNG Class Action Settlement
                                            [Settlement Administrator]
                                                     [Address]
                                                   [Fax Number]
Requests for exclusion which are postmarked or fax-stamped after the Response Deadline may not be accepted.
13.    If I don’t exclude myself, can I sue TNG for the same thing later?
No. Unless you exclude yourself, you give up any right to sue TNG for the claims that this Settlement covers, for the
period from April 14, 2012 through October 3, 2019. If you have a pending lawsuit, speak to your lawyer in that
case immediately. You must exclude yourself from this Class to continue your own lawsuit.



                                      OBJECTING TO THE SETTLEMENT

14.    How do I tell the Court that I don’t like the Settlement?
If you do not think the Settlement is fair, you can object to the Settlement and tell the Court that you do not agree
with the Settlement or some part of it. The Court will consider your views when deciding whether to grant final
approval of the Settlement. This is the process to tell the Court if you think the Settlement as a whole is unfair. If
you only think your Settlement Payment was miscalculated, use the process in Paragraph 9 of this Notice.
To object to the Settlement, you may file a written objection with the Court or you may attend and speak at the Final
Approval Hearing. The Court will consider all objections in deciding whether to approve the Settlement. All written
objections should (a) reference the case name and number (Jeannette Cooks, et al v. The News Group, Select Media
Services, et al, Case No. 2:16-CV-01160-KJM-AC / 2:16-CV-02113-KJM-AC); (b) explain the basis for the
objection, (c) include the last four digits of your Social Security number and/or Employee ID number (your Social
Security number will be redacted before an objection becomes part of the public record); and (d) be signed by you.
Written objections must be filed with the Clerk of the Court no later than [Response Deadline] at: Robert T.
Matsui United States Courthouse, 501 I Street, Courtroom 3, 15th Floor, Sacramento, CA 95814.

15.    What is the difference between objecting and being excluded?
Objecting is telling the Court that you do not like something about the Settlement. You may only object if you remain
a Settlement Class Member. Excluding yourself is telling the Court that you do not want to be a Settlement Class
Member. If you exclude yourself, you cannot object.

                                THE COURT’S FINAL APPROVAL HEARING

16.    When and where will the Court decide whether to approve the Settlement?



                                                                                                  --
The Court will hold a Final Approval Hearing before Judge Kimberly J. Mueller of the United States District Court
Eastern District of California, Court Room 3, 15th Floor, 501 I Street, Sacramento, CA 95814 on [Date], at [Time].
At this hearing, the Court will determine whether the Settlement should be finally approved as fair, reasonable, and
adequate. The Court will also be asked to approve Class Counsel’s request for attorneys’ fees and costs, the Class




                                           EXHIBIT A, PAGE 38
           Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 56 of 68
Representative Service Award, the allocation for PAGA penalties, and the Settlement Administration Costs. The
Court may reschedule the Final Approval Hearing without further notice to Class Members
17.     Do I have to come to the hearing?
You are not required to attend the Final Approval Hearing, but you or your lawyer may attend if you choose. If you
are a participating class member and you wish to speak or have your lawyer speak for you, you may do so. Please visit
http://www.caed.uscourts.gov/caednew/ and select the court calendar for Judge Mueller to see whether the Final
Approval Hearing will be held on [scheduled date] or has been rescheduled to a new hearing date.


                                       GETTING MORE INFORMATION

18.     Who may I contact if I have questions about the Settlement?
If you have any questions about the Settlement, you may contact Class Counsel at the address or telephone number
listed in Paragraph 6 of this Notice. You may also contact the Settlement Administrator by calling toll free 1-    I
[telephone number], or by writing to the Settlement Administrator at the address shown in Paragraph 12, above.
If you would like to review relevant documents, including the settlement agreement and other Court-filed
documents, please visit the website www.TNGClassActionSettlement.com. Documents may also be reviewed during
regular office hours, 9:00 a.m. to 4:00 p.m., Monday through Friday, at the Office of the Clerk, Room 4-200, at the
address shown in Paragraph 16.
PLEASE DO NOT CONTACT THE CLERK OF THE COURT, THE JUDGE, OR TNG MANAGERS,
SUPERVISORS, OR THEIR ATTORNEYS FOR INFORMATION. (Note: You may contact the attorneys
identified as “Class Counsel” in Paragraph 6 of this Notice).
                                 ADDITIONAL IMPORTANT INFORMATION

19. TNG supports the Settlement and will not retaliate in any manner whatsoever against any Class Member,
    whether they choose to stay in the Class as a Settlement Class Member and receive an Individual Settlement
    Payment, or request to be excluded from the Settlement, or object to the Settlement.
20. It is your responsibility to ensure that the Settlement Administrator has your current mailing address and
    telephone number on file, as this will be the address to which your Individual Settlement Payment installments
    will be sent.
21. Individual Settlement Payment checks must be cashed soon after receipt. Individual Settlement Payment
    checks that remain uncashed 180 calendar days after the date of issuance will be voided, and the funds represented
    by any such uncashed checks shall be distributed 50% to No Kid Hungry, a non-profit providing child hunger
    relief programs and 50% to Legal Aid at Work, a non-profit group providing legal advice and representation to
    workers. If your check is lost or misplaced, you should contact the Settlement Administrator immediately to
    request a replacement.




                                            EXHIBIT A, PAGE 39
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 57 of 68




              EXHIBIT 2
                       EXHIBIT A, PAGE 40
       Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 58 of 68
                                  Cooks, et al., v. TNG, GP, et al.
                     United States District Court, Eastern District of California
                               Case No. 2:16: CV-01160-KJM-AC

                               CHANGE OF ADDRESS FORM


 «BarcodeString»                                       If the contact information that is listed here for you needs to
 SIMID «SIMID»                                         be updated or corrected, please inform the Settlement
 ATTN: «FirstName» «LastName»                          Administrator immediately.
 «Address1» «Address2»
 «City» «Abbrev» «Zip»

I wish to change my name and/or mailing address and/or other contact information to the
following:

Name:_______________________________________________

Former Name (if applicable):_____________________________

Street and Apt. No., if any:_______________________________

City, State and Zip Code:________________________________

Telephone(s): (Home):___________________; (Cell):___________

Email:________________________________________________

I understand all future correspondence in this Lawsuit, including important notices or Settlement
Payments, will be sent to the address shown above and not to the address previously used. I
hereby request and consent to the use of the address listed above for these purposes.

                                                   Submitted by:

DATED: ____________, 201                           Print Name: __________________________

                                                   Signature:        _________________________

           PLEASE RETURN THIS FORM IN THE ENVELOPE PROVIDED
                 VIA UNITED STATES FIRST-CLASS MAIL TO:

                            TNG, GP Class Action Settlement Administrator
                            c/o CPT Group, Inc.
                            P. O. Box ___
                            Irvine, California ____




                                    EXHIBIT A, PAGE 41
Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 59 of 68




             EXHIBIT B
                     Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 60 of 68
                                               COHELAN KHOURY & SINGER
                                                   A PARTNERSHIP OF PROFESSIONAL LAW CORPORATIONS


TIMOTHY D. COHELAN, * APLC                                   ATTORNEYS AT LAW                       JEFF GERACI ∆
ISAM C. KHOURY, APC                                                                                 J. JASON HILL†
DIANA M. KHOURY, APC                                    605 “C” STREET, SUITE 200                   MARTA MANUS
MICHAEL D. SINGER, •APLC                            SAN DIEGO, CALIFORNIA 92101-5305                KRISTINA DE LA ROSA

(*Also admitted in the District of Columbia)
                                                         Telephone: (619) 595-3001
(•Also admitted in Colorado)                              Facsimile: (619) 595-3000                 († Also admitted in Illinois)
                                                                 www.ckslaw.com                     (∆ Of Counsel)




                    TIMOTHY D. COHELAN and ISAM C. KHOURY are the founding partners
            of COHELAN KHOURY & SINGER, a civil litigation firm established in 1981. Since
            1987, Cohelan Khoury & Singer has specialized in class action cases and has been
            certified as class counsel and lead counsel in numerous state and federal court cases
            throughout the United States. The firm has successfully prosecuted well over 150 class
            action cases representing diverse groups of victims, including urban homeless entitled to
            emergency shelter; victims of a national health insurance fraud scheme; retirees entitled
            to pension benefits; defrauded investors; consumers; and workers entitled to back wages.
            Cohelan Khoury & Singer’s diverse practice currently includes representation of, among
            others, employees contesting wage and hour violations as well as consumers battling
            unfair business practices.

                   Cohelan Khoury & Singer has a broad array of experience in prosecuting class
            action cases. The firm has successfully achieved a landmark California Supreme Court
            reversal of a court of appeal reversal of a trial court grant of certification affecting over
            100,000 workers in Brinker Restaurant Corp. v. Super. Ct. (2012) 53 Cal.4th 1004, as
            well as a groundbreaking reversal of a class certification denial in Hicks v. Kaufman
            and Broad (2001) 89 Cal.App.4th 908. Cohelan Khoury & Singer has also
            achieved statewide recognition for pro bono public interest work including successful
            cases prosecuted on behalf of homeless persons in Hoffmaster v. City of San Diego
            (1997) 55 Cal.App.4th 1098.

                    Cohelan Khoury & Singer’s public interest work has been recognized in numerous
            cases including that of United States District Court Judge Milton Pollack, a Senior United
            States District Court Judge for the Southern District of New York, who has publicly
            stated that he had “seen no similar indication of a public service rendered by any group of
            lawyers in all the years I have practiced law myself, which is for 38, or the 27 years that I
            have been on the bench.” Judge Pollack’s comments came in connection with a class
            action case brought on behalf of thousands of victims of health insurance fraud across the
            nation.

                   The firm has substantial trial experience in class action, representative, and
            complex litigation, as well as individual matters. Cohelan Khoury & Singer is one of a
            handful of firms to have tried class action wage and hour cases, including an independent
            contractor misclassification action on behalf of newspaper carriers against the Orange
            County Register and an action for unpaid wages, wage deductions, and expense




                                                      EXHIBIT B, PAGE 1
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 61 of 68


reimbursements on behalf of a certified class of truckers and appliance installation
helpers. The firm also tried to judgment a certified case against the State of Hawaii Child
Support Enforcement Agency for wrongful retention of child support monies. The agency
was ordered to conduct an accounting and pay the funds to the custodial parents. The firm
has also represented large numbers of individuals collectively for construction defect
claims and major investment frauds, recovering monies related to cracked slab
foundations and defrauded investors of Ponzi schemes.

       Cohelan Khoury & Singer has certified classes in heavily contested hearings
against the following entities:

      1.     Atlantic Richfield Corporation, Chevron Corporation, Exxon Corporation,
             Mobil Oil Corporation, Shell Oil Company, Texaco, Inc., Tosco
             Corporation, Ultramar Corporation, and Unocal Corporation
      2.     Empire Blue Cross/Blue Shield
      3.     Pioneer Mortgage
      4.     Liebert Corporation
      5.     PaineWebber, Inc.
      6.     Dayton Hudson Corp.
      7.     Chartwell Financial
      8.     Cal Fed, Inc.
      9.     Jones, American Thrift
      10.    Service Technicians, Inc.
      11.    Kaufman & Broad
      12.    Washington Mutual Bank
      13.    Albertson’s, Inc.
      14.    Wells Fargo Home Mortgage, Inc.
      15.    Brinker Restaurant Corporation
      16.    FedEx Ground Package System
      17.    Ethan Allen, Inc.
      18.    State of Hawaii Child Support Enforcement Agency
      19.    Victoria Apartments
      20.    AT&T Wireless Services, Inc.
      21.    Farmers Insurance Company
      22.    City of San Diego
      23.    Lewis Homes of California
      24.    Freedom Communications, Inc. d/b/a The Orange County Register
      25.    California Pizza Kitchen
      26.    Raytheon Company
      27.    Les Schwab Tire Centers of California, Inc.
      28.    Catholic Healthcare West
      29.    Kaiser Foundation Hospitals
      30.    Penske Logistics and Penske Truck Leasing
      31.    Conair
      32.    Container Connection of Southern California
      33.    Ashley Furniture/Stoneledge Furniture
      34.    Save Mart Supermarkets
      35.    PICO Enterprises, Inc. dba Phyle Inventory Control Specialist and PICS
      36.    Certified Class Counsel well over 100 settlement classes



                                             2

                                 EXHIBIT B, PAGE 2
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 62 of 68


       Cohelan Khoury & Singer has obtained numerous verdicts, judgments, or
settlements since September 1993. Listed below are examples of cases the firm has
played a central role in the resolution of and which have received final approval by the
Court:
      •      Bennett v. Countrywide, San Diego Superior Court, Case No. GIC840981
             [expense reimbursement claim by commission employees];
      •      Evans v. Washington Mutual Bank, Orange County Superior Court Case
             No. 02CC15415 [expense reimbursement and wage deduction claim by
             commission employees];
      •      Gonzalez, et al. v. Freedom Communications, Inc. d/b/a The Orange
             County Register, Orange County Superior Court Case No. 03CC08756
             [home delivery carriers misclassified as “independent contractors”];
      •      Aravena v. Cisco Systems, Inc., Orange County Superior Court Case No.
             07CC01367 [OT misclassification claim by IT employees];
      •      Venturini v. Genentech, Inc., San Francisco Superior Court Case No. CGC-
             09-492494 [OT misclassification claim by IT employees];
      •      Durrani v. Western Digital Corporation, et al., Orange County Superior
             Court Case No. 30-2009-00268212 [OT misclassification claim by IT
             Employees];
      •      Watson v. Raytheon Company, United States District Court, Southern
             District of California Case No. 10CV0634 [Ot misclassification claim by IT
             employees];
      •      Bills v. Sutter Health, Alameda Superior Court Case No. RG09465894 [Ot
             misclassification claim by IT employees];
      •      Smith v. California Pizza Kitchen, San Diego Superior Court Case No. 37-
             2008-00083992 [OT misclassification claims by managers and assistant
             managers];
      •      Dunn v. The Kroger Company, et al., Los Angeles Superior Court Case No.
             Case No. BC323252 [meal and rest break claims];
      •      Gallen v. Gambro Healthcare, Inc., Orange County Superior Court Case
             No. 04CC00571 [OT claims by nurses];
      •      Hohnbaum, et al. v. Brinker Restaurant Corp., San Diego Superior Court
             Case No. GIC834348 [meal and rest break claims];
      •      Liberty Mutual Overtime Cases, Los Angeles Superior Court Case No.
             J.C.C.P. 4234 [OT misclassification of Insurance Claims Handlers];
      •      Leisinger-Reed, et al. v. Equinox Holdings, Inc., et al., Los Angeles
             Superior Court Case No. BC481860 [unpaid wages, and meal and rest
             break claims by massage therapists, estheticians, and nail technicians];
      •      Rite Aid Wage and Hour Cases, Los Angeles Superior Court Case No.
             J.C.C.P. 4583 [OT, Meal and Rest Period Claims by Pharmacists]
      •      Djukich v. Carwell, LLC, Unites States District Court, Central District of
             California Case No. 13CV4455 BRO [unpaid wages claims by automotive
             technicians];

                                           3

                                EXHIBIT B, PAGE 3
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 63 of 68


      •      Laureano, Jr. et al. v. The Art of Shaving-FL, LLC, Los Angeles Superior
             Court Case No. BC550093 [meal and rest break and overtime claims by
             non-exempt employees];
      •      Martinez v. Alameda Health System, Alameda Superior Court Case No.
             RG14719205 [unpaid wages by non-exempt employees];
      •      Freeman v. Coast to Coast Manpower, LLC, Los Angeles Superior Court
             Case No. BC543709 [unpaid wages, meal and rest break, and vacation pay
             claims by truck drivers];
      •      Morales v. The Los Angeles Country Club, Los Angeles Superior Court
             Case No. BC566493 [unpaid wages, meal and rest break, reporting and split
             shift pay, expense reimbursement and improper wage deductions claims by
             non-exempt employees];
      •      Bradley v. Safe Haven Security Services, Inc., San Diego Superior Court
             Case No. 37-2015-00019576-CU-OE-CTL [expense reimbursement and
             wage statement claims by Sales Representatives]; and
      •      Czuchaj, et al. v. Conair Corporation, United States District Court,
             Southern District of California Case No. 13CV1901 BEN (RBB) [implied
             warranty of merchantability of certain models of hair dryers], among
             others.

TIMOTHY D. COHELAN, Founding Partner, author of Cohelan on California Class
Actions (Thomson Reuters, 1997-2019, updated annually), is the son of the late
Jeffery Cohelan, former California Congressman. He is a 1974 graduate of California
Western School of Law, where he was a law review editor. Mr. Cohelan served as an
Officer in the U.S. Navy from 1968 to 1971 and received a B.A. from the University of
Arizona in 1967. Mr. Cohelan was admitted to the State Bar of California in 1974, and
was admitted to the Bar in the District of Columbia in 1996. He also served as the
Chairman of the San Diego Coast Regional Commission from 1978 to 1981. From 1982
to 2006, Mr. Cohelan served the San Diego Superior Court as a Judge Pro Tem, hearing
and ruling on hundreds of matters during his service.

       Timothy Cohelan was named a “California Lawyer of the Year” by California
Lawyer Magazine (Clay Award) in 1996. Mr. Cohelan’s memberships include former
member of the Board of Governors of the Association of Business Trial Lawyers for San
Diego County, member of the American Bar Association and the Consumer Attorneys of
California and San Diego County Bar Association. His main areas of practice include
class action, civil, wage and hour and antitrust cases.

       Mr. Cohelan served as the Chair of San Diego Volunteer Lawyer Program, a non-
profit successor of Legal Aid, from 2015 through 2018 and currently sits on the Board
as past Chair. As an advocate for the homeless, Mr. Cohelan received San Diego
County Bar Association honors for community service in connection with his work on
behalf of SDVLP on an important class action case impacting homeless shelter locations.


                                           4

                               EXHIBIT B, PAGE 4
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 64 of 68


       ISAM C. KHOURY, Founding Partner, is a 1970 graduate of the University of
California at San Diego and received a law degree from Hastings School of Law in 1973.
Mr. Khoury is a member of the State Bar of California, admitted in 1974, the San Diego
County Bar Association, Consumer Attorneys of San Diego and Consumer Attorneys of
California. He has successfully litigated numerous complex civil matters to verdict, jury
and non-jury. His main areas of practice include civil tort litigation, personal injury,
business torts, antitrust and class action cases.

        In recent years, Mr. Khoury has emphasized wage and hour class action matters
having assisted in the litigation to judgement or settlement of over 150 wage and hour
class actions. The Southern California Super Lawyers Magazine has selected Mr. Khoury
as a southern California/San Diego Super lawyer for the years 2011 through 2017. He has
been approved as a CLE lecturer and has participated in seminars on class action wage
and hour issues, the complexities of mediation, and the procedural requirements involved
in class action settlements. He has argued appeals and been co-counsel in several matters
of major import including California Supreme Court decisions including the Brinker
decision clarifying California meal and rest break requirements and Harris v Liberty
Mutual which defined parameters for the use of the administrative exemption.

       MICHAEL D. SINGER, Managing Partner, is a 1984 graduate of U.C. Hastings
Law School. He graduated magna cum laude from San Francisco State University in
1980 with a B.A. in English. He was admitted to the State Bar of California in 1984 and
the State Bar of Colorado in 2001. For over thirteen years, he served as co-chair and
liaison to the California Employment Lawyers Association (CELA). He is a member
of the San Diego County Bar Association. He is the author of the opening chapter
overview on California wage and hour law and PAGA Claim chapter in California Wage
and Hour Law: Compliance and Litigation (CEB 2010-2019). He was named to the
Daily Journal 2012, 2013 and 2018 list of the Top California Labor and Employment
Attorneys. Mr. Singer serves on the Legal Aid at Work Board of Directors. His main
areas of practice include employment wage and hour, consumer, and unfair competition
class actions and appellate practice.

        Mr. Singer regularly contributes amicus curiae briefs on c l a s s a c t i o n a n d
employment issues in the California Supreme Court and Courts of Appeal. In his
capacity as Amicus lesion for CELA, he coordinated, drafted or co-drafted amicus
letters and briefs on a wide range of labor law issues in the rapidly developing
decisional law, supporting Review in the Supreme Court, and publication or
depublication of Court of Appeal decisions in the following cases since January 1,
2008: Chindarah v. Pick up Stix, 171 Cal. App. 4th 796 (2009), California Superior
Court Case No. S171864 [regarding propriety under Labor Code section 206.5 and
California Rules of Court of settling with absent class members without court
supervision prior to class certification] (Supporting Petition for Review; Review
Denied); Lu v Hawaiian Gardens Casino, California Supreme Court Case No. S171442
[whether a private cause of action exists under the Labor Code for tip pooling

                                             5

                                 EXHIBIT B, PAGE 5
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 65 of 68


violations](Review Granted); Brinkley v Public Storage, 198 P.3d 1087 (2009),
California Supreme Court Case No. S168806 [denying class certification of rest and
meal period claims](Review Granted); Estrada v. Fedex Ground Package System, 154
Cal. App. 4th 1 (2007), California Supreme Court Case No. S156595 [judgment finding
drivers entitled to expense reimbursement] (supporting opposition to Review; Review
denied); Group Brewer v Premier Golf, 168 Cal. App. 4th 1243 (2008), California
Supreme Court Case No. 169666 [holding punitive damages unavailable in
connection with wage claims] (supporting Petition for Review; Review Denied);
Christler v. Express Messenger, California Supreme Court Case No. S171439 [jury
verdict finding employees independent contractors] (supporting Petition for
Review; Review Denied); Watkins v. Wachovia, 172 Cal. App. 4th 1576 (2009),
California Court of Appeal Case No. B199982 [affirming dismissal of appeal following
denial of class certification based on employee severance agreement resolving claims]
(depublication request pending); Ghazaryan v. Diva Limousine, 169 Cal. App. 4th 1524
(2008), California Court of Appeal Case No. B201509 [reversing class certification
denial] (publication request granted); Bufil v Dollar Financial Group, 162 Cal. App. 4th
1193 (2008), California Court of Appeal Case No. A118143 [reversing certification
denial of meal period claims applying collateral estoppels] (publication request granted);
Kurian v. U.S. Mortgage Capital, California Court of Appeal Case No. B201013
[regarding propriety of wage compromises under Labor Code section 206.5] (publication
request denied); BCBG Overtime Cases, 163 Cal. App. 4th 1293 (2008), California
Supreme Court Case No. S165348 [propriety of defendant bringing preemptive motion to
deny class certification] (depublication request denied); Kenny v Supercuts, 252 F.R.D.
641 (2008), United State District Court Case No. C 06-07521 CRB; Salazar v Avis, 251
F.R.D. 529 (2008), United State District Court Case No. 07-CV-0064-IEG-WMC
[denying certification of rest and meal period claims] (request that 9th Circuit Court of
Appeals certify question to the California Supreme Court denied); and Methodist
Hospital v Superior Court, California Court of Appeal Case No. B208295 [ruling a
private right of action exists for rest and meal period claims under Labor Code section
226.7] (supporting opposition to Petition for Writ; Writ denied), among many others.

        Mr. Singer is a contributor to the Los Angeles Daily Journal, having authored
articles on the California Court of Appeal decision in Parris v. Superior Court regarding
communications with absent class members (May, 2003), SB 796 (Dunn, D-Garden
Grove), California’s Private Attorneys General Law providing employees a private right
of action against employers for civil penalties under the Labor Code (October 2003), the
California Court of Appeal decision in Bell v. Farmers Ins. Exch. and its guidance for the
use of statistical sampling and extrapolation to prove aggregate class-wide damages
(February 2004), and the then-pending Supreme Court decision regarding Sav-On and
Overtime Class Suits.

       He is an MCLE lecturer on class action procedure and wage and hour issues and
has argued appeals in the Second, Third, and Ninth Federal Circuit Courts of Appeals, as


                                            6

                                EXHIBIT B, PAGE 6
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 66 of 68


well as the Second and Fourth California District Courts of Appeal. Published decisions
include Hicks v. Kaufman and Broad Home Corp. (2001) 89 Cal.App.4th 908 (reversing
the denial of certification of a class of home buyers for construction defects); Hicks v.
Superior Court (2004) 115 Cal.App.4th 77 (challenging implied construction warranty
disclaimers); Federal Home Loan Mortgage Corp. v. La Conchita Ranch Co. (1998) 68
Cal.App.4th 856 (defending challenge to attorney disqualification); and Save Our NTC,
Inc. v. City of San Diego (2003) 105 Cal.App.4th 285 (challenging private development
of former naval training center). He also contributed to the briefing of Aguilar v. Atlantic
Richfield, et al. (2001) 25 Cal.4th 826 (summary judgment of antitrust claim of certified
class of 20 million California drivers). He is one of the very few attorneys in the State of
California to have tried a wage and hour class action involving contested procedures
regarding the use of sampled and statistical evidence.

       DIANA M. KHOURY, Partner, received a law degree from Western State
University in 1986 and is a graduate of San Diego State University, where she received
her Bachelors of Science degree in 1975. She is a member of the State Bar of California,
admitted in 1987. Since admission to the bar, Ms. Khoury has been a member of the San
Diego County Bar Association, Consumer Attorneys of San Diego, Consumer Attorneys
of California, American Bar Association and the American Association of Justice. From
2010 through 2016, Ms. Khoury served on the Board of Directors for Consumer
Attorneys of San Diego. Since 2013, Ms. Khoury has served on the Board of Directors
for the San Diego County Bar Foundation, (“SDCBF”), the 501(c) (3) charitable arm of
the San Diego County Bar Association. Ms. Khoury has been selected by her peers based
on ethics, experience and reputation as a “Super Lawyer” in Civil Litigation from 2010
through the present by the Southern California Super Lawyers Magazine, and is also AV-
Preeminent rated by Martindale –Hubbell, the highest possible rating for a lawyer.

        Upon being admitted to the State Bar of California, a major focus of Ms. Khoury’s
practice has been on consumer rights litigation, and has included civil tort litigation,
personal injury, and business torts. Throughout her career, she has taken numerous jury
trials to verdict. She has been a lecturer for Mandatory Continuing Legal Education
regarding class actions. Ms. Khoury currently represents employees in wage and hour
class actions, where her recognized specialty is class action resolution.

       JEFF GERACI, Partner, is a 1982 graduate of Pitzer College with a degree in
Sociology. He is a 1990 graduate of the University of San Diego School of Law, and has
practiced employment law for over seventeen years. He has handled matters in California
state and federal trial and appellate courts, and before many administrative agencies,
including the California Division of Labor Standards Enforcement, the Department of
Fair Employment and Housing, the Equal Employment Opportunity Commission, the
California State Personnel Board, the California Board of Psychology, and the California
State Commission for Teacher Credentialing.



                                             7

                                 EXHIBIT B, PAGE 7
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 67 of 68


       Mr. Geraci has provided counseling and representation in all areas of employment
law, including wrongful termination, employment discrimination, sexual harassment, and
wage and hour laws. His practice is now focused on class actions, including wage and
hour class action litigation and consumer actions.

      Mr. Geraci’s published decisions include McAlindin v. County of San Diego
(1999) 192 F.3d 1226 [reversing summary judgment in a disability discrimination case]
and Araiza v. National Steel and Shipbuilding (S.D. Cal. 1997) 973 F. Supp. 963
[denying mandatory arbitration of employment claims under a collective arbitration
agreement].

       Mr. Geraci is a member of the Labor and Employment Law sections of the
California and San Diego County Bar Associations, and has served as Editor of the
Employment Law column for the Consumer Attorneys of San Diego monthly publication,
Trial Bar News. He is a past recipient of the Wiley W. Manuel Award for Pro Bono
Service.

       J. JASON HILL, Partner, is a 1992 graduate of the University of Illinois at
Urbana-Champaign and holds a B.A. in Philosophy, Political Science and
Communications. In 1995, he received his J.D. degree from California Western School of
Law, where he was a member of the Law Review an International Law Journal, as well as
editor of the Telecommunications Law Forum. Currently, Mr. Hill is admitted to the bar
in both California and Illinois, and is a broker licensed by the California Department of
Real Estate. He maintains memberships not only with the San Diego County Bar
Association, but also the National Association of Realtors, the California Association of
Realtors and the San Diego Association of Realtors.

        Prior to joining Cohelan Khoury & Singer, Hill represented large institutional
clients in a variety of civil litigation settings, including insurance coverage, employment
law, health care law, general and professional liability, as well as, premises and product
liability claims. He has particular emphasis on all aspects of professional liability claims
in a healthcare setting, as well as claims brought pursuant to the Emergency Medical
Treatment and Active Labor Act (EMTALA) and the Elder Abuse and Dependent Adult
Civil Protections Act (EADACPA). Mr. Hill is also an accomplished appellate
practitioner and has briefed and/or argued over 40 matters in both state and federal courts
of appeal, yielding several published decisions on a range of legal issues.

MARTA MANUS, Attorney, is a 2008 graduate of California Western School of Law.
She graduated with honors and received a Bachelor of Arts in Psychology from
California State University Northridge. Ms. Manus has been a member of the State Bar of
California since her admission in December 2008. She has practiced before all District
Courts in the state of California as well as the Fourth District Court of Appeal and the
U.S. Court of Appeals for the Ninth Circuit.

                                             8

                                 EXHIBIT B, PAGE 8
    Case 2:16-cv-01160-KJM-AC Document 63-2 Filed 10/28/19 Page 68 of 68



Ms. Manus has been successfully litigating employment law cases for nearly a decade,
representing employees in all aspects of labor and employment law matters, including
employment discrimination, wrongful termination, retaliation, and wage and hour class
action lawsuits. Her practice focuses primarily on employee-side wage and hour class
actions. Ms. Manus is a member of the Labor and Employment Law sections of the
California and San Diego Bar Associations as well as the Federal Bar Association. Ms.
Manus was recognized by San Diego Super Lawyers as a Rising Star in 2015, 2016, and
2017.

KRISTINA DE LA ROSA, Attorney, was born and raised in San Diego. She graduated
from UC San Diego in 2006 with a B.A. in Psychology, where she was also a 4- year
member of the Women’s NCAA intercollegiate soccer team. She received her law degree
from Santa Clara Law School in 2011 and was admitted to the California State Bar in the
same year.

During law school, she interned for Equal Rights Advocates, the ACLU of Southern
California, and externed for the Hon. John F. Herlihy (Ret.). She volunteered for the
Katherine and George Alexander Community Law Center Workers’ Rights workshops
and earned the Witkin Award for Excellence and the Richard S. Rosenberg Prize for
Excellence in Labor Law. Immediately after passing the bar, she began representing
employees in class action wage and hour litigation. She also volunteered for the
California Rural Legal Assistance, Inc., assisting farm workers with filing wage and
worker’s compensation claims. Ms. De La Rosa remains committed to protecting
employee rights and represents employees and consumers in class and collective actions
across California, helping them recover millions of dollars in unpaid wages, restitution
and penalties. Ms. De La Rosa is a member of CELA.




                                           9

                                EXHIBIT B, PAGE 9
